Exhibit 10.21

 

 

 

 

LOGO [g302691g81s74.jpg]

BRIDGE CREDIT AGREEMENT

dated as of

February 16, 2012,

among

RAYMOND JAMES FINANCIAL, INC.,

The LENDERS Party Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

CITIBANK, N.A.,

as Syndication Agent,

and

J.P. MORGAN SECURITIES LLC,

as Sole Lead Arranger and Sole Bookrunner

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

 

ARTICLE I

  

Definitions

  

SECTION 1.01.

  Defined Terms      1   

SECTION 1.02.

  Classification of Loans and Borrowings      25   

SECTION 1.03.

  Terms Generally      25   

SECTION 1.04.

  Accounting Terms; GAAP; Pro Forma Calculations      26   

SECTION 1.05.

  Effectuation of Transactions      27   

ARTICLE II

  

The Credits

  

SECTION 2.01.

  Commitments      27   

SECTION 2.02.

  Loans and Borrowings      27   

SECTION 2.03.

  Requests for Borrowings      28   

SECTION 2.04.

  Funding of Borrowings      28   

SECTION 2.05.

  Interest Elections      29   

SECTION 2.06.

  Termination and Reduction of Commitments      30   

SECTION 2.07.

  Repayment of Loans; Evidence of Debt      31   

SECTION 2.08.

  Prepayment of Loans      31   

SECTION 2.09.

  Fees      32   

SECTION 2.10.

  Interest      33   

SECTION 2.11.

  Alternate Rate of Interest      33   

SECTION 2.12.

  Increased Costs      34   

SECTION 2.13.

  Break Funding Payments      35   

SECTION 2.14.

  Taxes      36   

SECTION 2.15.

  Payments Generally; Pro Rata Treatment; Sharing of Setoffs      39   

SECTION 2.16.

  Mitigation Obligations; Replacement of Lenders      41   

SECTION 2.17.

  Defaulting Lenders      42   

ARTICLE III

  

Representations and Warranties

  

SECTION 3.01.

  Organization; Powers      43   

SECTION 3.02.

  Authorization; Enforceability      43   

SECTION 3.03.

  Governmental Approvals; Absence of Conflicts      43   

SECTION 3.04.

  Financial Condition; No Material Adverse Change      44   

SECTION 3.05.

  Properties      45   

SECTION 3.06.

  Litigation and Environmental Matters      46   

SECTION 3.07.

  Compliance with Laws and Agreements      46   



--------------------------------------------------------------------------------

 

SECTION 3.08.

  Investment Company Status      47   

SECTION 3.09.

  Taxes      47   

SECTION 3.10.

  ERISA      47   

SECTION 3.11.

  Subsidiaries      47   

SECTION 3.12.

  Insurance      48   

SECTION 3.13.

  Disclosure      48   

SECTION 3.14.

  Federal Reserve Regulations      48   

SECTION 3.15.

  Regulatory Matters      48   

ARTICLE IV

  

Conditions

  

SECTION 4.01.

  Effective Date      49   

SECTION 4.02.

  Funding Date      49   

ARTICLE V

  

Affirmative Covenants

  

SECTION 5.01.

  Financial Statements and Other Information      53   

SECTION 5.02.

  Notices of Material Events      55   

SECTION 5.03.

  Existence; Conduct of Business      56   

SECTION 5.04.

  Payment of Tax      56   

SECTION 5.05.

  Maintenance of Properties      56   

SECTION 5.06.

  Insurance      56   

SECTION 5.07.

  Books and Records; Inspection and Audit Rights      56   

SECTION 5.08.

  Compliance with Laws      57   

SECTION 5.09.

  Use of Proceeds      57   

SECTION 5.10.

  Ownership of Subsidiaries      57   

SECTION 5.11.

  Maintenance of “Well Capitalized” Status      57   

SECTION 5.12.

  Compliance with Obligations in Respect of Indemnification Rights      57   

ARTICLE VI

  

Negative Covenants

  

SECTION 6.01.

  Indebtedness      57   

SECTION 6.02.

  Liens      59   

SECTION 6.03.

  Fundamental Changes      60   

SECTION 6.04.

  Investments and Acquisitions      61   

SECTION 6.05.

  Asset Sales      62   

SECTION 6.06.

  Guarantees      63   

SECTION 6.07.

  Transactions with Affiliates      64   

SECTION 6.08.

  Modifications to Organization Documents and Fiscal Year      64   

SECTION 6.09.

  Restrictive Agreements      64   

SECTION 6.10.

  Restricted Payments      64   



--------------------------------------------------------------------------------

 

SECTION 6.11.

  Minimum Tangible Net Worth      65   

SECTION 6.12.

  Minimum Liquidity Ratio      65   

SECTION 6.13.

  Leverage Ratio      65   

SECTION 6.14.

  Ratio of Net Capital to Aggregate Debit Items      65   

ARTICLE VII

  

Events of Default

  

SECTION 7.01.

  Events of Default      65   

SECTION 7.02.

  Lenders’ Rights upon an Event of Default      68   

SECTION 7.03.

  Preservation of Conditions to Funding and Remedies      68   

ARTICLE VIII

  

The Administrative Agent

  

ARTICLE IX

  

Miscellaneous

  

SECTION 9.01.

  Notices      73   

SECTION 9.02.

  Waivers; Amendments      74   

SECTION 9.03.

  Expenses; Indemnity; Damage Waiver      75   

SECTION 9.04.

  Successors and Assigns      77   

SECTION 9.05.

  Survival      81   

SECTION 9.06.

  Counterparts; Integration; Effectiveness      81   

SECTION 9.07.

  Severability      82   

SECTION 9.08.

  Right of Setoff      82   

SECTION 9.09.

  Governing Law; Jurisdiction; Consent to Service of Process      82   

SECTION 9.10.

  WAIVER OF JURY TRIAL      83   

SECTION 9.11.

  Headings      83   

SECTION 9.12.

  Confidentiality      83   

SECTION 9.13.

  Interest Rate Limitation      84   

SECTION 9.14.

  USA PATRIOT Act Notice      84   

SECTION 9.15.

  No Fiduciary Relationship      85   

SECTION 9.16.

  Non-Public Information      85   



--------------------------------------------------------------------------------

 

SCHEDULES:

    

Schedule 2.01

  —    Commitments

Schedule 3.11

  —    Subsidiaries

Schedule 6.01

  —    Existing Indebtedness

EXHIBITS:

    

Exhibit A

  —    Form of Assignment and Assumption

Exhibit B

  —    Form of Borrowing Request

Exhibit C

  —    Form of Compliance Certificate

Exhibit D

  —    Form of Interest Election Request

Exhibit E-1

  —   

Form of U.S. Tax Certificate for Non-U.S. Lenders that are not Partnerships for
U.S. Federal Income Tax Purposes

Exhibit E-2

  —    Form of U.S. Tax Certificate for Non-U.S. Lenders that are Partnerships
for U.S. Federal Income Tax Purposes

Exhibit E-3

  —    Form of U.S. Tax Certificate for Non-U.S. Participants that are not
Partnerships for U.S. Federal Income Tax Purposes

Exhibit E-4

  —    Form of U.S. Tax Certificate for Non-U.S. Participants that are
Partnerships for U.S. Federal Income Tax Purposes

Exhibit F-1

  —    Form of Opinion of Morrison & Foerster LLP

Exhibit F-2

  —    Form of Opinion of Paul Matecki, General Counsel of the Borrower

Exhibit G

  —    Form of Solvency Certificate



--------------------------------------------------------------------------------

BRIDGE CREDIT AGREEMENT dated as of February 16, 2012, among RAYMOND JAMES
FINANCIAL, INC.; the LENDERS party hereto; JPMORGAN CHASE BANK, N.A., as
Administrative Agent; CITIBANK, N.A., as Syndication Agent; and J.P. Morgan
Securities LLC, as sole lead arranger and sole bookrunner.

The Borrower (such term and each other capitalized term used and not otherwise
defined herein having the meaning assigned to it in Article I) has requested the
Lenders to extend credit in the form of Loans to the Borrower in Dollars in an
aggregate principal amount of not more than $900,000,000. The proceeds of the
Loans will be used by the Borrower on the Funding Date, together with cash on
hand, to finance the Acquisition and to pay fees and expenses incurred in
connection with the Acquisition and the other Transactions.

The Lenders are willing to make the Loans upon the terms and subject to the
conditions set forth herein. Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, shall bear interest at a rate
determined by reference to the Alternate Base Rate.

“Acquired Companies” means MK and MK Holding.

“Acquired Company Material Adverse Effect” means, as of any particular date, any
circumstance, change or effect that, individually or when considered in
aggregate with any other circumstance or change, (a) is materially adverse to
the operations, condition (financial or otherwise), assets or results of
operation of the business of the Acquired Companies and the Transferred
Subsidiaries (as defined in the Stock Purchase Agreement as in effect on the
Signing Date), taken as a whole, or (b) materially and adversely impairs the
ability of the Seller or any Seller’s Affiliate (as defined in the Stock
Purchase Agreement as in effect on the Signing Date) to perform its obligations
under the Stock Purchase Agreement or any Ancillary Agreement (as defined in the
Stock Purchase Agreement as in effect on the Signing Date) or to consummate the
transactions contemplated by the Stock Purchase Agreement or any Ancillary
Agreement (as so defined); provided, however, that an “Acquired Company Material
Adverse Effect” shall not include any such circumstance, change or effect
resulting from (i) any circumstance, event, change, effect or occurrence
generally affecting the industries in which the Acquired Companies and the
Transferred Subsidiaries (as so defined) operate; (ii) general economic,
business or securities market conditions in the United States;



--------------------------------------------------------------------------------

(iii) changes in Laws (as defined in the Stock Purchase Agreement as in effect
on the Signing Date), regulations or accounting principles applicable to the
business currently conducted by the Acquired Companies and the Transferred
Subsidiaries (as so defined); (iv) hurricanes, tornadoes, earthquakes, floods or
other natural disasters or acts of terrorism or war (whether or not declared);
(v) the loss of any employees, brokers, financial advisors, consultants,
customers or customer assets following the announcement of the Stock Purchase
Agreement or the transactions contemplated thereby; (vi) any actions expressly
required to be taken by the Seller or any of its Affiliates (as so defined)
under the Stock Purchase Agreement or the Ancillary Agreements (as so defined);
or (vii) any Legacy Proceedings or Legacy Arbitrations (each such term as
defined in the Stock Purchase Agreement as in effect on the Signing Date);
except that with respect to clauses (i), (ii) and (iii), any such circumstance
or change shall not specifically relate to, or have a disproportionate effect
(relative to other similarly situated industry participants) on, any Acquired
Company or Transferred Subsidiary (as so defined).

“Acquisition” means the purchase by the Borrower from the Seller of all the
issued and outstanding Equity Interests of each of the Acquired Companies.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent hereunder, and its successors in such capacity as provided
in Article VIII.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.

“Aggregate Debit Items” means, at any time, “aggregate debit items” computed in
accordance with Rule 15c3-1.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% per annum and (c) the Adjusted LIBO
Rate on such day (or if such day is not a Business Day, the immediately
preceding Business Day) for a deposit in Dollars with a maturity of one month
plus 1% per annum. For purposes of clause (c) above, the Adjusted LIBO Rate on
any day shall be based on the rate per annum appearing on the Reuters “LIBOR01”
screen displaying British Bankers’ Association Interest Settlement Rates (or on
any successor or substitute screen provided by Reuters, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such screen, as determined by the

 

2



--------------------------------------------------------------------------------

Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to Dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, on such day for deposits in Dollars with
a maturity of one month. Any change in the Alternate Base Rate due to a change
in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
respectively.

“Applicable Rate” means, for any day, with respect to any Eurodollar Loan or any
ABR Loan, as the case may be, the applicable rate per annum set forth below
under the caption “Eurodollar Spread” or “ABR Spread”, as the case may be, based
upon the Ratings applicable on such date:

 

    

Ratings

(Moody’s/S&P)

  

Eurodollar Spread

(basis points per annum)

  

ABR Spread

(basis points per annum)

Level 1

   Baa1/BBB+ or higher    250.0    150.0

Level 2

   Baa2/BBB    300.0    200.0

Level 3

   Baa3/BBB-    350.0    250.0

Level 4

   Lower than Baa3/BBB- or unrated    400.0    300.0

; provided that each of the interest rate spreads set forth in the table above
will increase by 25 basis points per annum on the 90th day after the Funding
Date, by an additional 25 basis points per annum on the 180th day after the
Funding Date and by an additional 25 basis points per annum on the 270th day
after the Funding Date.

For purposes of the foregoing, (a) if either Moody’s or S&P shall not have in
effect a Rating (other than by reason of the circumstances referred to in the
last sentence of this definition), then such rating agency shall be deemed to
have established a Rating in Level 4; (b) if the Ratings established or deemed
to be established by Moody’s and S&P shall fall within different Levels, the
Applicable Rate shall be based upon the higher Rating unless the Ratings differ
by two or more Levels, in which case the Applicable Rate will be based upon the
Level one level below that corresponding to the higher Rating; and (c) if the
Ratings established or deemed to have been established by Moody’s and S&P shall
be changed (other than as a result of a change in the ratings system of Moody’s
or S&P), such change shall be effective as of the date on which it is first
announced by the applicable rating agency. Each change in the Applicable Rate
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change. If the rating system of Moody’s or S&P shall change, or if either such
rating agency shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Lenders shall negotiate in good faith to amend
this definition to reflect such changed

 

3



--------------------------------------------------------------------------------

rating system or the unavailability of ratings from such rating agency and,
pending the effectiveness of any such amendment, the Applicable Rate shall be
determined by reference to the rating most recently in effect prior to such
change or cessation.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course of its activities and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

“Arranger” means J.P. Morgan Securities LLC, in its capacity as the sole lead
arranger and sole bookrunner for the credit facility provided for herein.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, with the consent of any Person whose consent is
required by Section 9.04, and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority; provided, however, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any agreements made by such Person.

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

“Borrower” means Raymond James Financial, Inc., a Florida corporation.

“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, which shall be, in the case of any such written
request, in the form of Exhibit B or any other form approved by the
Administrative Agent.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollar deposits in the London interbank market.

 

4



--------------------------------------------------------------------------------

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP; the amount of such obligations shall
be the capitalized amount thereof determined in accordance with GAAP, and the
final maturity of such obligations shall be the date of the last payment of such
amounts due under such lease (or other arrangement) prior to the first date on
which such lease (or other arrangement) may be terminated by the lessee without
payment of a premium or a penalty. For purposes of Section 6.02, a Capital Lease
Obligation shall be deemed to be secured by a Lien on the property being leased
and such property shall be deemed to be owned by the lessee.

“CFTC” means the U.S. Commodities Future Trading Commission.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder) of Equity
Interests in the Borrower representing more than 35% of either the aggregate
ordinary voting power or the aggregate equity value represented by the issued
and outstanding Equity Interests in the Borrower; (b) persons who were
(i) directors of the Borrower on the date hereof, (ii) nominated by the board of
directors of the Borrower or (iii) appointed by directors who were directors of
the Borrower on the date hereof or were nominated as provided in clause
(ii) above, in each case other than any person whose initial nomination or
appointment occurred as a result of an actual or threatened solicitation of
proxies or consents for the election or removal of one or more directors on the
board of directors of the Borrower (other than any such solicitation made by
such board of directors), ceasing to occupy a majority of the seats (excluding
vacant seats) on the board of directors of the Borrower; (c) the acquisition
after the Effective Date of direct or indirect Control of the Borrower by any
Person or group (within the foregoing meaning); or (d) the occurrence of any
“change in control” (or similar event, however denominated) with respect to the
Borrower under and as defined in any indenture or other agreement or instrument
evidencing, governing the rights of the holders of or otherwise relating to any
Material Indebtedness of the Borrower or any Material Subsidiary.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any rule, regulation,
treaty or other law, (b) any change in any rule, regulation, treaty or other law
or in the administration, interpretation, implementation or application thereof
by any Governmental Authority or (c) the making or issuance of any request,
rule, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel

 

5



--------------------------------------------------------------------------------

Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted, promulgated or issued.

“Charges” has the meaning set forth in Section 9.13.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make a Loan hereunder as set forth in Section 2.01, expressed as an amount
representing the maximum principal amount of the Loan to be made by such Lender
hereunder. The amount of each Lender’s Commitment is set forth on Schedule 2.01.
The aggregate amount of the Commitments on the date hereof is $900,000,000.

“Commitment Letter” means the Commitment Letter dated January 11, 2012, among
the Borrower, JPMorgan Chase Bank, N.A. and J.P. Morgan Securities LLC.

“Commitment Termination Date” means the date that is the first to occur of
(a) September 1, 2012, (b) the date of consummation of the Acquisition and
(c) the date of any press release or filing with any Governmental Authority
announcing the abandonment of the Acquisition or termination of the Stock
Purchase Agreement.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the Borrower
pursuant to this Agreement or the transactions contemplated herein that is
distributed to the Administrative Agent or any Lender by means of electronic
communications pursuant to Section 9.01, including through the Platform.

“Compliance Certificate” means a Compliance Certificate in the form of Exhibit C
or any other form approved by the Administrative Agent.

“Confidential Information Memorandum” means the Confidential Information
Memorandum dated January 2012, relating to the credit facility provided for
herein.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus

(a) without duplication and to the extent deducted in determining such
Consolidated Net Income, the sum of

 

6



--------------------------------------------------------------------------------

(i) consolidated interest expense of the Borrower for such period (including
imputed interest expense of the Borrower in respect of Capital Lease
Obligations, but excluding all interest expense and imputed interest expense of
the Subsidiaries),

(ii) consolidated income tax expense for such period,

(iii) all amounts attributable to depreciation for such period and amortization
of intangible assets for such period,

(iv) (A) any extraordinary charges for such period and (B) any noncash charges
for such period representing impairment of goodwill in respect of MK Holding,

(v) any losses for such period attributable to early extinguishment of
Indebtedness or obligations under any Hedging Agreement,

(vi) any unrealized losses for such period attributable to the application of
“mark to market” accounting in respect of Hedging Agreements, and

(vii) the cumulative effect for such period of a change in accounting
principles;

provided that any cash payment made with respect to any noncash items added back
in computing Consolidated EBITDA for any prior period pursuant to this clause
(a) (or that would have been added back had this Agreement been in effect during
such prior period) shall be subtracted in computing Consolidated EBITDA for the
period in which such cash payment is made; and minus

(b) without duplication and to the extent included in determining such
Consolidated Net Income,

(i) any extraordinary gains for such period, all determined on a consolidated
basis in accordance with GAAP,

(ii) any gains for such period attributable to the early extinguishment of
Indebtedness or obligations under any Hedging Agreement,

(iii) any unrealized gains for such period attributable to the application of
“mark to market” accounting in respect of Hedging Agreements, and

(iv) the cumulative effect for such period of a change in accounting principles;

provided further that Consolidated EBITDA shall be calculated so as to exclude
(A) the effect of any gain or loss that represents after-tax gains or losses
attributable to any sale, transfer or other disposition of assets by the
Borrower or any of its consolidated Subsidiaries, other than dispositions of
inventory and other dispositions in the ordinary

 

7



--------------------------------------------------------------------------------

course of business and (B) the portion of Consolidated EBITDA attributable to
any banking Subsidiary. All amounts added back in computing Consolidated EBITDA
for any period pursuant to clause (a) above, and all amounts subtracted in
computing Consolidated EBITDA pursuant to clause (b) above, to the extent such
amounts are attributable to any Subsidiary that is not wholly owned by the
Borrower, shall be reduced by the portion thereof that is attributable to the
noncontrolling interest in such Subsidiary, as reasonably determined by the
Borrower. Notwithstanding anything to the contrary contained herein, but subject
to the next sentence, Consolidated EBITDA shall be deemed to be $158,226,000,
$146,337,000, $87,170,000 and $152,370,000 for the fiscal quarters ended on
December 31, 2010, March 31, 2011, June 30, 2011 and September 30, 2011,
respectively. For purposes of calculating Consolidated EBITDA for any period,
Consolidated EBITDA for such period shall be calculated after giving pro forma
effect to the Acquisition in accordance with Section 1.04(b) (whether or not the
Acquisition shall have occurred).

“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and its consolidated Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income of any Person (other than the Borrower) that is not a
consolidated Subsidiary except to the extent of the amount of cash dividends or
similar cash distributions actually paid by such Person to the Borrower or,
subject to clauses (b) and (c) below, to any consolidated Subsidiary during such
period, (b) the income of, and any amounts referred to in clause (a) above paid
to, any consolidated Subsidiary to the extent that, on the date of
determination, the declaration or payment of cash dividends or similar cash
distributions by such Subsidiary is not within the direct or indirect control of
the Borrower or is not permitted without any prior approval of any Governmental
Authority that has not been obtained or is not permitted by the operation of the
terms of the organizational documents of such Subsidiary, any agreement or other
instrument binding upon the Borrower or any Subsidiary or any law applicable to
the Borrower or any Subsidiary, unless (i) such restrictions with respect to the
payment of cash dividends and other similar cash distributions have been legally
and effectively waived or (ii) such restrictions exist solely by virtue of
regulatory capital or liquidity requirements of any Governmental Authority, and
(c) the income or loss of, and any amounts referred to in clause (a) above paid
to, any consolidated Subsidiary that is not wholly owned by the Borrower to the
extent such income or loss or such amounts are attributable to the
noncontrolling interest in such consolidated Subsidiary.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Party” means the Administrative Agent and each Lender.

“Debt Incurrence” means any incurrence by the Borrower or any Subsidiary of
Indebtedness for borrowed money, whether pursuant to a public offering or in a
Rule 144A or other private placement of debt securities (including debt
securities

 

8



--------------------------------------------------------------------------------

convertible into equity securities) or any incurrence of loans under any loan or
credit facility, other than Indebtedness permitted by Section 6.01 (other than
(a) Section 6.01(h), except to the extent the proceeds of such Indebtedness are
used to finance the acquisition of new property after the Effective Date or to
refinance Indebtedness secured by a mortgage on the related property or
(b) Section 6.01(o)).

“Default” means any event or condition that constitutes, or upon notice, lapse
of time or both would constitute, an Event of Default.

“Defaulting Lender” mean any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, (i) to fund any portion of its
Loans or (ii) to pay to any Credit Party any other amount required to be paid by
it hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified in such writing, including, if applicable, by reference to a specific
Default) has not been satisfied, (b) has notified the Borrower or any Credit
Party in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good-faith determination that a condition precedent
(specifically identified in such writing, including, if applicable, by reference
to a specific Default) to funding a Loan cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party or the Borrower made in good
faith to provide a certification in writing from an authorized officer of such
Lender that it will comply with its funding obligations hereunder; provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon such Credit Party’s or the Borrower’s receipt of such certification in
form and substance satisfactory to it and the Administrative Agent, or (d) has,
or has a direct or indirect parent company that has, become the subject of a
Bankruptcy Event.

“Dollars” or “$” means the lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary incorporated or organized under the
laws of the United States of America, any State thereof or the District of
Columbia.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person or the Borrower or any Subsidiary or other Affiliate of the Borrower.

“Environmental Laws” means all statutes, rules, regulations, codes, ordinances,
judgments, orders, decrees and other laws, and all injunctions, notices or
binding agreements, issued, promulgated or entered into by or with any
Governmental Authority and relating in any way to the environment, to
preservation or reclamation of natural resources, to the management, Release or
threatened Release of any Hazardous Material or to related health or safety
matters.

 

9



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of environmental monitoring or remediation, fines, penalties, indemnities
and consultant or other expert fees), directly or indirectly resulting from or
based upon (a) compliance with any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests, beneficial interests or other ownership interests, whether
voting or nonvoting, in, or interests in the income or profits of, a Person, and
any warrants, options or other rights entitling the holder thereof to purchase
or acquire any of the foregoing.

“Equity Issuance” means any issuance by the Borrower of any Equity Interests or
any securities that derive their value or rate of return by reference to Equity
Interests in the Borrower, whether pursuant to a public offering or in a Rule
144A or other private placement, other than securities issued pursuant to
employee stock plans or employee compensation plans or pursuant to retention
arrangements in connection with the Acquisition.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower or any Subsidiary, is treated as a single
employer under Section 414(b) or 414(c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414(m) or 414(o) of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, in each case whether
or not waived, (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA, of an application for a waiver of the minimum funding
standard with respect to any Plan, (d) a determination that any Plan is, or is
expected to be, in “at-risk” status (as defined in Section 303(i)(4) of ERISA or
Section 430(i)(4) of the Code), (e) the incurrence by the Borrower, any
Subsidiary or any ERISA Affiliate of any liability under Title IV of ERISA with
respect to the termination of any Plan, (f) the receipt by the Borrower, any
Subsidiary or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan, (g) the incurrence by the Borrower, any
Subsidiary or any ERISA Affiliate of

 

10



--------------------------------------------------------------------------------

any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan, (h) the receipt by the Borrower, any Subsidiary or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower, any Subsidiary or any ERISA Affiliate of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA or in endangered or critical status, within the meaning of
Section 305 of ERISA or Section 432 of the Code, (i) the occurrence of a
non-exempt “prohibited transaction” (as defined in Section 4975 of the Code or
Section 406 of ERISA) with respect to which the Borrower, any Subsidiary or any
ERISA Affiliate could be liable or (j) any other event or condition with respect
to a Plan or Multiemployer Plan that could reasonably be expected to result in
liability of the Borrower, any Subsidiary or any ERISA Affiliate.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, shall bear interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Events of Default” has the meaning set forth in Section 7.01.

“Exchange Act” means the United States Securities Exchange Act of 1934.

“Excluded Subsidiary” means, at any time, (a) any banking Subsidiary and (b) any
other Subsidiary the aggregate outstanding Indebtedness (other than Indebtedness
owing to the Borrower or another Subsidiary) of which is less than $5,000,000 at
such time; provided that the aggregate Indebtedness (other than Indebtedness
owing to the Borrower or another Subsidiary) of all Subsidiaries constituting
“Excluded Subsidiaries” pursuant to this clause (b) shall not exceed $50,000,000
at any time outstanding.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.16(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.14, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in such Loan or Commitment
or to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.14(f) and
(d) any U.S. Federal withholding Taxes imposed under FATCA.

 

11



--------------------------------------------------------------------------------

“Existing Debt Facilities” means (a) the Master Promissory Note of the Borrower
dated September 27, 2011, in favor of The Bank of New York Mellon and (b) the
Uncommitted Line of Credit Agreement dated as of September 27, 2011, between the
Borrower and Fifth Third Bank.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“FDIC” means the Federal Deposit Insurance Corporation.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letter” means the Fee Letter dated January 11, 2012, between the Borrower,
JPMorgan Chase Bank, N.A. and J.P. Morgan Securities LLC.

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or controller of such Person.

“FINRA” means the Financial Industry Regulatory Authority.

“FOCUS Report” means, for any Person, the Financial and Operational Combined
Uniform Single Report required to be filed on a quarterly basis with the SEC or
the NYSE, or any report that is required in lieu of such report.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Funding Date” means the date, on or after the Effective Date, on which the
Acquisition is consummated and the conditions specified in Section 4.02 are
satisfied (or waived in accordance with Section 9.02).

“GAAP” means generally accepted accounting principles in the United States of
America, applied in accordance with the consistency requirements thereof.

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to,
Governmental Authorities.

 

12



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business. The
amount, as of any date of determination, of any Guarantee shall be the principal
amount outstanding on such date of Indebtedness or other obligation guaranteed
thereby (or, (i) in the case of any Guarantee the terms of which limit the
monetary exposure of the guarantor, the maximum monetary exposure as of such
date of the guarantor under such Guarantee giving effect to such limitation or
(ii) in the case of any Guarantee of an obligation that does not have a
principal amount, the maximum monetary exposure as of such date of the guarantor
under such Guarantee, as determined reasonably and in good faith by the chief
financial officer of the Borrower).

“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated by any Governmental Authority.

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction, or any option or similar agreement, involving,
or settled by reference to, one or more rates, currencies, commodities, prices
of equity or debt securities or instruments, or economic, financial or pricing
indices or measures of economic, financial or pricing risk or value, or any
similar transaction or combination of the foregoing transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries shall be a Hedging Agreement.

 

13



--------------------------------------------------------------------------------

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person (excluding trade accounts payable incurred in the ordinary course of
business), (d) all obligations of such Person in respect of the deferred
purchase price of property or services (excluding current accounts payable
incurred in the ordinary course of business), (e) all obligations of such Person
arising under agreements to repurchase securities, (f) all Capital Lease
Obligations of such Person, (f) the maximum aggregate amount of all letters of
credit and letters of guaranty in respect of which such Person is an account
party, (g) all obligations, contingent or otherwise, of such Person in respect
of bankers’ acceptances, (h) all Indebtedness of others secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien on property owned or acquired by such Person, whether
or not the Indebtedness secured thereby has been assumed by such Person, and
(i) all Guarantees by such Person of Indebtedness of others. The Indebtedness of
any Person shall include the Indebtedness of any other Person (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such other Person, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. The Indebtedness
of the Borrower shall not include any obligation to pay a purchase price
adjustment under the Stock Purchase Agreement.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under this Agreement and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitee” has the meaning set forth in Section 9.03(b).

“Information” has the meaning set forth in Section 9.12.

“Intangible Assets” means goodwill, intellectual property rights, unamortized
deferred charges, organizational or developmental expenses and other intangible
items.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05, which shall be, in the
case of any such written request, in the form of Exhibit D or any other form
approved by the Administrative Agent.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part.

 

14



--------------------------------------------------------------------------------

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two or three months
thereafter, as the Borrower may elect; provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made, and thereafter
shall be the effective date of the most recent conversion or continuation of
such Borrowing.

“Investment” of the Borrower or any Subsidiary means any (a) loan, advance
(other than (i) commission, bonus, travel and similar advances to officers and
employees made in the ordinary course of business and (ii) non-recourse loans to
directors, officers and employees of the Borrower or any Subsidiary for
investments in Borrower/Subsidiary-sponsored investment programs), extension of
credit (other than accounts receivable and customer loans secured by customer
securities, in each case arising in the ordinary course of business on terms
customary in the trade) or contribution of capital by such Person; (b) stock,
bonds, mutual funds, partnership interests, notes, debentures or other
securities owned by such Person; (c) deposit accounts and certificates of
deposit owned by such Person; and (d) structured notes, derivative financial
instruments and other similar instruments or contracts owned by such Person;
provided, however, that with respect to clauses (b), (c) and (d), Investment
shall not include any such securities, accounts, certificates, instruments or
contracts owned or acquired by the Borrower or any Subsidiary in the ordinary
course of business, including the market making activities of RJA and the
mortgage-backed securities purchased by RJ Bank in the ordinary course of
business.

“IRS” means the United States Internal Revenue Service.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that shall have ceased to be a party hereto pursuant to an
Assignment and Assumption.

“Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness as of
such date to (b) Consolidated EBITDA for the period of four consecutive fiscal
quarters of the Borrower most recently ended on or prior to such date.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on the Reuters “LIBOR01” screen displaying British
Bankers’ Association Interest Settlement Rates (or on any successor or
substitute screen provided by Reuters, or any successor to or substitute for
such service, providing rate quotations comparable to those currently provided
on such screen, as determined by the

 

15



--------------------------------------------------------------------------------

Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to Dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for Dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which Dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge, security interest or other encumbrance on, in or
of such asset, including any agreement to provide any of the foregoing and any
arrangement entered into for the purpose of making particular assets available
to satisfy any Indebtedness or other obligation, (b) the interest of a vendor or
a lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities.

“Liquidity Ratio” means, for any Person on any date, the ratio of (a) the
Unrestricted marketable securities owned by such Person on such date (after
taking into account prudent and customary financing deductions), plus, without
duplication, the Unrestricted cash and cash equivalents owned by such Person on
such date (other than (i) any such Unrestricted marketable securities, cash or
cash equivalents representing “segregated” customer funds or the proceeds
thereof and (ii) any such Unrestricted marketable securities, cash or cash
equivalents constituting part of retirement compensation arrangements) to
(b) such Person’s short-term unsecured consolidated Indebtedness as of such date
(other than (i) the Loans, (ii) short-term unsecured Indebtedness incurred for
the purpose of meeting Rule 15c3-3 reserve requirements and (iii) Indebtedness
owing to the Borrower or any Subsidiary).

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Material Adverse Effect” means an event or condition that has had, or could
reasonably be expected to have, in a material adverse effect on (a) the
business, assets, liabilities, operations or condition (financial or otherwise)
of the Borrower and the Subsidiaries, taken as a whole, (b) the ability of the
Borrower to perform its obligations under this Agreement or (c) the rights of or
benefits available to the Lenders under this Agreement.

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of any one or more of
the Borrower and the Material Subsidiaries in an aggregate principal amount of
$25,000,000 or more. For purposes of determining Material Indebtedness, the
“principal amount” of

 

16



--------------------------------------------------------------------------------

the obligations of the Borrower or any Material Subsidiary in respect of any
Hedging Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that the Borrower or such Material Subsidiary
would be required to pay if such Hedging Agreement were terminated at such time.

“Material Subsidiary” means each of (a) RJA, RJFS, Raymond James Financial
Services Advisors, Inc., Raymond James Ltd., RJ Bank, Eagle Asset Management,
Inc., RJ Securities, Inc. and, following consummation of the Acquisition, MK and
(b) such other subsidiaries of the Borrower as the Borrower may designate in
writing to the Administrative Agent; provided that, as of the end of or for the
most recent period of four consecutive fiscal quarters of the Borrower for which
financial statements have been delivered pursuant Section 5.01(a) or 5.01(b)
(or, prior to the first delivery of any such financial statements, as of the end
of or for the period of four consecutive fiscal quarters of the Borrower most
recently ended prior to the date of this Agreement), the combined consolidated
total assets, combined consolidated revenues or combined consolidated net assets
of all Subsidiaries that do not constitute Material Subsidiaries shall not
exceed 10.0% of the consolidated total assets of the Borrower, 10.0% of the
consolidated revenues of the Borrower or 10.0% of the consolidated net assets of
the Borrower. For purposes of this definition (i) the consolidated total assets,
consolidated revenues and consolidated net assets of the Borrower shall exclude
the assets, revenues and net assets of any variable interest entity in which the
Borrower and the Subsidiaries own less than 10.0% of the outstanding Equity
Interests and (ii) commencing on the Funding Date, the consolidated total
assets, consolidated revenues and consolidated net assets of the Borrower as of
any date prior to, or for any period that commenced prior to, the Funding Date
shall be determined on a pro forma basis to give effect to the Acquisition and
the other Transactions to occur on the Funding Date.

“Maturity Date” means the day that is the earlier of (a) the 364th day after the
Funding Date and (b) July 11, 2013.

“Maximum Rate” has the meaning set forth in Section 9.13.

“MK” means Morgan Keegan & Company, Inc., a Tennessee corporation.

“MK Holding” means MK Holding, Inc., an Alabama corporation.

“MNPI” means material information concerning the Borrower, any Subsidiary or any
Affiliate of any of the foregoing or their securities that has not been
disseminated in a manner making it available to investors generally, within the
meaning of Regulation FD under the Securities Act and the Exchange Act. For
purposes of this definition, “material information” means information concerning
the Borrower, the Subsidiaries or any Affiliate of any of the foregoing, or any
of their securities, that could reasonably be expected to be material for
purposes of the United States federal and state securities laws.

“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.

 

17



--------------------------------------------------------------------------------

“MSRB” means the Municipal Securities Rulemaking Board.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Capital” means, at any time, “net capital” computed in accordance with Rule
15c3-1.

“Net Proceeds” means, with respect to any event, (a) the cash (which term, for
purposes of this definition, shall include cash equivalents) proceeds
(including, in the case of any casualty, condemnation or similar proceeding,
insurance, condemnation or similar proceeds) received in respect of such event,
including any cash received in respect of any noncash proceeds, but only as and
when received, net of (b) the sum, without duplication, of (i) all reasonable
fees and out-of-pocket expenses (including underwriting discounts and
commissions) paid in connection with such event by the Borrower and the
Subsidiaries, (ii) in the case of a sale, transfer, lease or other disposition
(including pursuant to a casualty or a condemnation or similar proceeding) of an
asset, the amount of all payments required to be made by the Borrower and the
Subsidiaries as a result of such event to repay Indebtedness secured by such
asset and (iii) the amount of all taxes paid (or reasonably estimated to be
payable) by the Borrower and the Subsidiaries, and the amount of any reserves
established by the Borrower and the Subsidiaries in accordance with GAAP to fund
purchase price adjustment, indemnification and similar contingent liabilities
(other than any earnout obligations) reasonably estimated to be payable, in each
case during the year that such event occurred or the next succeeding year and
that are directly attributable to the occurrence of such event (as determined
reasonably and in good faith by the Borrower). For purposes of this definition,
in the event any contingent liability reserve established with respect to any
event as described in clause (b)(iii) above shall be reduced, the amount of such
reduction shall, except to the extent such reduction is made as a result of a
payment having been made in respect of the contingent liabilities with respect
to which such reserve has been established, be deemed to be a receipt, on the
date of such reduction, of cash proceeds in respect of such event.

“NYSE” means the New York Stock Exchange Euronext.

“Obligations” means (a) the due and punctual payment by the Borrower of (i) the
principal of and interest (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding) on the Loans, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, and (ii) all other monetary obligations of the Borrower
under this Agreement, including obligations to pay fees, expense reimbursement
obligations and indemnification obligations, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), and
(b) the due and punctual performance of all other obligations of the Borrower
under or pursuant to this Agreement.

 

18



--------------------------------------------------------------------------------

“OCC” means the United States Treasury Department Office of the Comptroller of
the Currency.

“OFAC” means the United States Treasury Department Office of Foreign Assets
Control.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement, or sold or assigned an interest this Agreement).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 2.16).

“Participant Register” has the meaning set forth in Section 9.04(c)(ii).

“Participants” has the meaning set forth in Section 9.04(c)(i).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

“Permitted Acquisition Related Financing” means Indebtedness in an aggregate
principal amount not to exceed $250,000,000 at any time outstanding, which
Indebtedness shall be on the terms and conditions of Section 7.20 of the Stock
Purchase Agreement.

“Permitted Subsidiary Financing” means indebtedness of banking or broker-dealer
Subsidiaries of the Borrower incurred in the ordinary course of business
consistent with past practice, including pursuant to repurchase agreements,
liquidity facilities, securities lending facilities and other similar liquidity
arrangements entered into by such Subsidiaries in the ordinary course of
business consistent with past practice.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee pension benefit plan”, as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), that is subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which the Borrower, any Subsidiary or any ERISA Affiliate is (or, if
such plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

 

19



--------------------------------------------------------------------------------

“Platform” has the meaning set forth in Section 9.01(d).

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City. Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.

“Pro Forma Financial Statements” means the pro forma consolidated balance sheet
of the Borrower and its consolidated Subsidiaries as of the last day of the
fiscal quarter of the Borrower most recently ended at least 45 days prior to the
Funding Date (or, if such fiscal quarter is the last fiscal quarter of the
fiscal year of the Borrower, most recently ended at least 90 days prior to the
Funding Date) and the related pro forma consolidated statement of income of the
Borrower and its consolidated Subsidiaries for the 12-month period ending on the
last day of such fiscal quarter, in each case prepared after giving effect to
the Transactions as if the Transactions had occurred, with respect to such
balance sheet, on the last day of such fiscal quarter and, with respect to such
statement of operations, on the first day of such 12-month period on a pro forma
basis in accordance with the presentation contained in the Confidential
Information Memorandum, together with such other adjustments as the Borrower may
make and as are reasonably satisfactory to the Arranger and the Administrative
Agent.

“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.

“Ratings” means the ratings of the Borrower’s senior, unsecured,
non-credit-enhanced, long-term debt by Moody’s and S&P.

“Recipient” means the Administrative Agent or any Lender.

“Reduction/Prepayment Event” means:

(a) any Debt Incurrence;

(b) any Equity Issuance; and

(c) any sale, transfer or other disposition or monetization (including pursuant
to a sale and leaseback transaction or by way of merger or consolidation) of any
asset of the Borrower or any Subsidiary, including (i) any issuance or sale of
Equity Interests in any Subsidiary to a Person other than the Borrower or any
wholly owned Subsidiary and (ii) any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any equipment, fixed asset or real property of the Borrower or any
Subsidiary,

 

20



--------------------------------------------------------------------------------

but excluding (A) any disposition or monetization permitted by Section 6.05(a),
(b) or (c) and (B) any such casualty or other insured damage to, or any such
taking under power of eminent domain or by condemnation or similar proceeding
of, any equipment, fixed asset or real property the Net Proceeds of which the
Borrower, at its election by notice to the Administrative Agent, reinvests in
equipment, fixed assets or real property of the Borrower and the Subsidiaries
within 180 days after the receipt of such Net Proceeds.

“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount of such Refinancing Indebtedness shall
not exceed the principal amount of such Original Indebtedness except by an
amount no greater than accrued and unpaid interest with respect to such Original
Indebtedness and any reasonable fees, premium and expenses relating to such
extension, renewal or refinancing; (b) the stated final maturity of such
Refinancing Indebtedness shall not be earlier than that of such Original
Indebtedness, and such stated final maturity shall not be subject to any
conditions that could result in such stated final maturity occurring on a date
that precedes the stated final maturity of such Original Indebtedness; (c) such
Refinancing Indebtedness shall not be required to be repaid, prepaid, redeemed,
repurchased or defeased, whether on one or more fixed dates, upon the occurrence
of one or more events or at the option of any holder thereof (except, in each
case, upon the occurrence of an event of default or a change in control or as
and to the extent such repayment, prepayment, redemption, repurchase or
defeasance would have been required pursuant to the terms of such Original
Indebtedness) prior to the maturity of such Original Indebtedness, provided
that, notwithstanding the foregoing, scheduled amortization payments (however
denominated) of such Refinancing Indebtedness shall be permitted so long as the
weighted average life to maturity of such Refinancing Indebtedness shall be
longer than the weighted average life to maturity of such Original Indebtedness
remaining as of the date of such extension, renewal or refinancing; (d) such
Refinancing Indebtedness shall not constitute an obligation (including pursuant
to a Guarantee) of any Subsidiary that shall not have been (or, in the case of
after-acquired Subsidiaries, shall not have been required to become pursuant to
the terms of the Original Indebtedness) an obligor in respect of such Original
Indebtedness, and shall not constitute an obligation of the Borrower if the
Borrower shall not have been an obligor in respect of such Original
Indebtedness, and, in each case, shall constitute an obligation of such
Subsidiary or of the Borrower only to the extent of their obligations in respect
of such Original Indebtedness; and (e) if such Original Indebtedness shall have
been subordinated to the Obligations, such Refinancing Indebtedness shall also
be subordinated to the Obligations on terms not less favorable in any material
respect to the Lenders.

“Register” has the meaning set forth in Section 9.04(b).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, partners, members, trustees, employees,
agents, administrators, managers, representatives and advisors of such Person
and of such Person’s Affiliates.

 

21



--------------------------------------------------------------------------------

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration on, into
or through the environment or within or upon any building, structure, facility
or fixture.

“Required Lenders” means, at any time, Lenders having aggregate Loans (or, prior
to the borrowing hereunder on the Funding Date, Commitments) representing more
than 50% of the aggregate principal amount of the Loans (or, prior to the
borrowing hereunder on the Funding Date, the aggregate Commitments) at such
time.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment or distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, exchange,
conversion, cancelation or termination of, or any other return of capital with
respect to, any Equity Interests in the Borrower or any Subsidiary.

“RJA” means Raymond James & Associates, Inc., a Florida corporation.

“RJ Bank” means Raymond James Bank, N.A.

“RJFS” means Raymond James Financial Services, Inc., a Florida corporation.

“Rule 15c3-1” means Rule 15c3-1 of the General Rules and Regulations as
promulgated by the SEC under the Exchange Act.

“Rule 15c3-3” means Rule 15c3-3 of the General Rules and Regulations as
promulgated by the SEC under the Exchange Act.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor to its rating agency business.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the United States Securities Act of 1933.

“Self-Regulatory Organization” has the meaning set forth in Section 3(a)(26) of
the Exchange Act.

“Seller” means Regions Financial Corporation, a Delaware corporation.

“Shareholders’ Equity” means, as of any date of determination, shareholders’
equity as shown in the consolidated financial statements of the Borrower and the
Subsidiaries as at the end of the fiscal quarter of the Borrower most recently
ended on or prior to such date for which financial statements have been
delivered pursuant to Section 5.01(a) or 5.01(b) (or prior to the first such
delivery, as of the fiscal quarter ended on December 31, 2011).

 

22



--------------------------------------------------------------------------------

“Signing Date” means January 11, 2012.

“SIPA” means the Security Investor Protection Act of 1970.

“SIPC” means the Securities Investor Protection Corporation.

“Specified Representations” means the representations and warranties set forth
in Sections 3.01, 3.02, 3.03, 3.08 and 3.14.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board of Governors to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board of Governors). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Stock Purchase Agreement” means the Stock Purchase Agreement dated as of
January 11, 2012, between the Seller and the Borrower, together with all
definitive schedules, exhibits and other agreements effecting the terms thereof
or related thereto.

“Stock Purchase Agreement Representations” means the representations made by the
Seller in the Stock Purchase Agreement that are material to the interests of the
Lenders, but only to the extent that the Borrower or any of its Subsidiaries has
the right under the Stock Purchase Agreement not to consummate the Acquisition
as a result of such representations in the Stock Purchase Agreement being
inaccurate.

“subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date and (b) any
other Person (i) of which Equity Interests representing more than 50% of the
equity value or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (ii) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Syndication Agent” means Citibank, N.A.

 

23



--------------------------------------------------------------------------------

“Tangible Net Worth” means, at any date, the consolidated common shareholders’
equity of the Borrower and its consolidated Subsidiaries, determined in
accordance with GAAP, minus, without duplication, (a) Intangible Assets and
(b) net deferred tax assets.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Indebtedness” means, as of any date, the sum of (a) the aggregate
principal amount of Indebtedness of the Borrower and the Subsidiaries
outstanding as of such date, in the amount that would be reflected on a balance
sheet prepared as of such date on a consolidated basis in accordance with GAAP
(but without giving effect to any election to value any Indebtedness at “fair
value”, as described in Section 1.04(a), or any other accounting principle that
results in the amount of any such Indebtedness (other than zero coupon
Indebtedness) as reflected on such balance sheet to be below the stated
principal amount of such Indebtedness), and (b) the aggregate principal amount
of Indebtedness of the Borrower and the Subsidiaries outstanding as of such date
that is not required to be reflected on a balance sheet in accordance with GAAP,
determined on a consolidated basis; provided that, (i) for purposes of clause
(b) above, the term “Indebtedness” shall not include contingent obligations of
the Borrower or any Subsidiary as an account party in respect of any letter of
credit or letter of guaranty to the extent such letter of credit or letter of
guaranty does not support Indebtedness and (ii) Total Indebtedness shall not
include obligations of banking and broker-dealer Subsidiaries that are not
included in the determination of regulatory capital of such Subsidiaries. For
purposes of calculating Total Indebtedness as of any date, Total Indebtedness
for such date shall be calculated after giving pro form effect to the
Acquisition in accordance with Section 1.04(b) (whether or not the Acquisition
shall have occurred as of such date).

“Transactions” means (a) the execution, delivery and performance by the Borrower
of this Agreement, the borrowing of the Loans and the use of the proceeds
thereof, (b) the Acquisition and (c) the payment of fees and expenses incurred
in connection with the foregoing.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Unrestricted” means, with respect to marketable securities, cash or cash
equivalents of any Person, that such marketable securities, cash or cash
equivalents are owned by such Person on an unrestricted basis (including, in the
case of marketable securities, that such securities are freely tradable and can
be promptly liquidated without restriction, including under applicable
securities laws) and are not controlled by or subject to any Lien or other
preferential arrangement in favor of any creditor, other than banker’s liens,
rights of setoff or similar rights and remedies as to deposit accounts or

 

24



--------------------------------------------------------------------------------

other funds maintained with depository institutions and securities accounts and
other financial assets maintained with a securities intermediary, provided that
such deposit accounts or funds and securities accounts or other financial assets
are not established or deposited for the purpose of providing collateral for any
Indebtedness and are not subject to restrictions on access by such Person in
excess of those required by applicable banking regulations.

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 2.14(f)(ii)(B)(3).

“wholly owned”, when used in reference to a subsidiary of any Person, means that
all the Equity Interests in such subsidiary (other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law) are owned, beneficially and of
record, by such Person, another wholly owned subsidiary of such Person or any
combination thereof.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “Eurodollar Loan” or an “ABR Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal, tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders, writs and decrees, of
all Governmental Authorities. Unless the context requires otherwise, (a) any
definition of or reference to any agreement, instrument or other document
(including this Agreement) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any definition of or

 

25



--------------------------------------------------------------------------------

reference to any statute, rule or regulation shall be construed as referring
thereto as from time to time amended, supplemented or otherwise modified
(including by succession of comparable successor laws), and all references to
any statute shall be construed as referring to all rules, regulations, rulings
and official interpretations promulgated or issued thereunder, (c) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns (subject to any restrictions on assignment set forth herein) and, in the
case of any Governmental Authority, any other Governmental Authority that shall
have succeeded to any or all functions thereof, (d) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof and
(e) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement.

SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations. (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature used herein shall be construed in accordance with GAAP as in effect from
time to time; provided that (i) if the Borrower, by notice to the Administrative
Agent, shall request an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent or the Required Lenders, by notice to the Borrower, shall request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith and (ii) notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under Statement of Financial
Accounting Standards 159, The Fair Value Option for Financial Assets and
Financial Liabilities, or any successor thereto (including pursuant to the
Accounting Standards Codification), to value any Indebtedness of the Borrower or
any Subsidiary at “fair value”, as defined therein.

(b) All pro forma computations required to be made hereunder giving effect to
the Acquisition or any other transaction shall be calculated after giving pro
forma effect thereto (and, in the case of any pro forma computations made
hereunder to determine whether any such transaction is permitted to be
consummated hereunder, to any other such transaction consummated since the first
day of the period covered by any component of such pro forma computation and on
or prior to the date of such computation) as if such transaction had occurred on
the first day of the period of four consecutive fiscal quarters ending with the
most recent fiscal quarter for which financial statements shall have been
delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the delivery of
any such financial statements, ending with the last fiscal quarter included in
the pro forma financial statements referred to in Section 3.04(b)), and, to the
extent applicable, to the historical earnings and cash flows associated with the
assets acquired or disposed of and any related incurrence or reduction of
Indebtedness, all in accordance with Article 11 of Regulation S-X under the
Securities Act (or, in the case of the

 

26



--------------------------------------------------------------------------------

Acquisition, calculated on a pro forma basis in accordance with the presentation
contained in the Confidential Information Memorandum). If any Indebtedness bears
a floating rate of interest and is being given pro forma effect, the interest on
such Indebtedness shall be calculated as if the rate in effect on the date of
determination had been the applicable rate for the entire period (taking into
account any Hedging Agreement applicable to such Indebtedness if such Hedging
Agreement has a remaining term in excess of 12 months).

SECTION 1.05. Effectuation of Transactions. On the Funding Date, all references
herein to the Borrower and the Subsidiaries shall be deemed to be references to
such Persons, and all the representations and warranties of the Borrower
contained in this Agreement shall be deemed made, in each case, after giving
effect to the Acquisition and the other Transactions to occur on the Funding
Date, unless the context otherwise requires.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make a Loan to the Borrower on the Funding Date (but in no
event later than the Commitment Termination Date), in Dollars in a principal
amount not to exceed such Lender’s Commitment. Amounts repaid or prepaid in
respect of Loans may not be reborrowed.

SECTION 2.02. Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make a Loan
as required hereunder.

(b) Subject to Section 2.11, each Borrowing shall be comprised entirely of
Eurodollar Loans or ABR Loans, as the Borrower may request in accordance
herewith. Each Lender at its option may make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000; provided that a Eurodollar Borrowing
that results from a continuation of an outstanding Eurodollar Borrowing may be
in an aggregate amount that is equal to such outstanding Borrowing. Borrowings
of more than one Type may be outstanding at the same time; provided that there
shall not at any time be more than a total of ten (or such greater number as may
be agreed to by the Administrative Agent) Eurodollar Borrowings outstanding.

 

27



--------------------------------------------------------------------------------

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert to or continue, any
Eurodollar Borrowing if the Interest Period requested with respect thereto would
end after the Maturity Date.

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 11:00 a.m., New York City time,
three Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of the proposed Borrowing. Such telephonic Borrowing Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of an executed written Borrowing Request;
provided that a Borrowing Request for an ABR Borrowing may be revoked by the
Borrower (by notice to the Administrative Agent at any time prior to 9:00 a.m.,
New York City time, on the day of the proposed Borrowing). Such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the account of the Borrower to which funds are to
be disbursed.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the Funding Date by wire transfer of immediately
available funds by 11:00 a.m., New York City time, to the account of the
Administrative Agent designated by it for such purpose by notice to the Lenders.
The Administrative Agent will make such Loans available to the Borrower by
promptly remitting the amounts so received, in like funds, to an account of the
Borrower specified by the Borrower in the Borrowing Request.

 

28



--------------------------------------------------------------------------------

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the Funding Date that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance on such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of such Borrowing available to
the Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Effective Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to ABR Borrowings. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing. Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.

SECTION 2.05. Interest Elections. (a) Each Borrowing initially shall be of the
Type and, in the case of a Eurodollar Borrowing, shall have an initial Interest
Period as specified in the Borrowing Request or as otherwise provided in
Section 2.03. Thereafter, the Borrower may elect to convert such Borrowing to a
Borrowing of a different Type or to continue such Borrowing and, in the case of
a Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or facsimile to the
Administrative Agent of an executed written Interest Election Request. Each
telephonic and written Interest Election Request shall specify the following
information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

29



--------------------------------------------------------------------------------

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is to be a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

(c) If any such Interest Election Request requests a Eurodollar Borrowing but
does not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request in accordance
with this Section, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period, such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
under Section 7.01(h) or 7.01(i) has occurred and is continuing with respect to
the Borrower, or if any other Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Required Lenders, has
notified the Borrower of an election to give effect to this sentence on account
of such other Event of Default, then, in each such case, so long as such Event
of Default is continuing, (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

SECTION 2.06. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall automatically terminate upon the earlier of
(i) the borrowing of the Loans in accordance with Section 2.01 and
(b) 5:00 p.m., New York City time, on the Commitment Termination Date.

(b) The Borrower may at any time terminate, or from time to time permanently
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of $1,000,000 and not less
than $5,000,000. The Borrower shall notify the Administrative Agent of any
election to terminate or reduce the Commitments under this paragraph (b) at
least three Business Days prior to the effective date of such termination or
reduction. Each such notice shall be irrevocable and shall specify the date of
effectiveness of any such termination or reduction.

 

30



--------------------------------------------------------------------------------

(c) In the event and on each occasion that, after the Effective Date and prior
to the termination of the Commitments in accordance with this Section, any Net
Proceeds are received by or on behalf of the Borrower or any Subsidiary in
respect of any Reduction/Prepayment Event, (i) the Borrower shall on the day of
such receipt provide to the Administrative Agent written notice thereof, setting
forth the nature of such Reduction/Prepayment Event and the amount of such Net
Proceeds (together with a reasonably detailed calculation thereof) and (ii) the
Commitments will automatically and permanently reduce by an aggregate amount
equal to the lesser of the aggregate amount of the Commitments then in effect
and the amount of such Net Proceeds, such reduction to be effective on the day
on which such Net Proceeds are received.

(d) Promptly following receipt of any notice pursuant to paragraph (b) or (c) of
this Section, the Administrative Agent shall advise the Lenders of the contents
thereof. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

SECTION 2.07. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of the Loan of such Lender on the
Maturity Date.

(b) The records maintained by the Administrative Agent and the Lenders shall be
prima facie evidence of the existence and amounts of the obligations of the
Borrower in respect of the Loans, interest and fees due or accrued hereunder;
provided that the failure of the Administrative Agent or any Lender to maintain
such records or any error therein shall not in any manner affect the obligation
of the Borrower to pay any amounts due hereunder in accordance with the terms of
this Agreement.

(c) Any Lender may request that the Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and in a form approved
by the Administrative Agent. Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by one or more promissory notes in such
form payable to the payee named therein (or, if such promissory note is a
registered note, to such payee and its registered assigns).

SECTION 2.08. Prepayment of Loans. (a) The Borrower shall have the right,
without penalty or premium but subject to Section 2.13, at any time and from
time to time to prepay any Borrowing in whole or in part, subject to the
requirements of this Section. The Borrower shall notify the Administrative Agent
by telephone (confirmed by hand delivery or facsimile) of any such optional
prepayment (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 11:00 a.m., New York City time, three Business Days before the date of
prepayment or (ii) in the case of prepayment of an ABR Borrowing, not later than
11:00 a.m., New York City time, one Business Day before the date of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date.

 

31



--------------------------------------------------------------------------------

(b) In the event and on each occasion that, after the making of the Loans
hereunder on the Funding Date, any Net Proceeds are received by or on behalf of
the Borrower or any Subsidiary in respect of any Reduction/Prepayment Event,
(i) the Borrower shall on the day of such receipt provide to the Administrative
Agent written notice thereof, setting forth the nature of such
Reduction/Prepayment Event and the amount of such Net Proceeds (together with a
reasonably detailed calculation thereof) and (ii) on the day of such receipt the
Borrower shall, without penalty or premium but subject to Section 2.13, prepay
Borrowings in an amount equal to such Net Proceeds.

(c) Each notice delivered pursuant to paragraph (a) or (b) of this Section shall
specify the principal amount of each Borrowing or portion thereof to be prepaid.
Promptly following receipt of any notice pursuant to paragraph (a) or (b) of
this Section, the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that is
an integral multiple of $1,000,000 and not less than $5,000,000, except as
necessary to apply fully the required amount of a mandatory prepayment. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest thereon.

SECTION 2.09. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue in an amount
equal to 0.25% per annum on the daily amount of the Commitment of such Lender
during the period from and including the Effective Date to but excluding the
date on which such Commitment terminates. Accrued commitment fees shall be
payable in arrears on the last day of March, June, September and December of
each year, on the Funding Date and on the date (if other than the Funding Date)
on which all the Commitments terminate, commencing on the first such date to
occur after the Effective Date. All commitment fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

(b) The Borrower agrees to pay to the Administrative Agent, for the account of
each Lender, on each of the dates set forth below a duration fee equal to the
applicable percentage set forth below of the aggregate principal amount of such
Lender’s Loans outstanding on such date:

 

Date

   Duration Fee Percentage

90 days after the Funding Date

   0.50%

180 days after the Funding Date

   0.75%

270 days after the Funding Date

   1.25%

 

32



--------------------------------------------------------------------------------

(c) The Borrower agrees to pay to the parties entitled thereto the fees payable
pursuant to the Fee Letter, in the amounts and at the times set forth therein.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the parties entitled thereto, or, in the case of the
commitment fees and the duration fees, to the Administrative Agent for
distribution to the Lenders entitled thereto. Fees paid shall not be refundable
under any circumstances.

SECTION 2.10. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2.00% per annum
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount, 2.00% per
annum plus the rate applicable to ABR Loans as provided in paragraph (a) of this
Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

SECTION 2.11. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

 

33



--------------------------------------------------------------------------------

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Eurodollar Borrowing for such Interest Period;

then the Administrative Agent shall give notice (which may be telephonic)
thereof to the Borrower and the Lenders as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and any Eurodollar Borrowing shall be continued as an ABR Borrowing, and
(ii) any Borrowing Request for a Eurodollar Borrowing shall be treated as a
request for an ABR Borrowing.

SECTION 2.12. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any such reserve requirement reflected in the Adjusted LIBO Rate);

(ii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of the term
“Excluded Taxes” and (C) Connection Income Taxes) on its loans, loan principal,
commitments or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or other Recipient of making, converting to, continuing or maintaining
any Loan or of maintaining its obligation to make any such Loan, or to reduce
the amount of any sum received or receivable by such Lender or other Recipient
hereunder (whether of principal, interest or any other amount) then, from time
to time upon request of such Lender or other Recipient, the Borrower will pay to
such Lender or other Recipient, as the case may be, such additional amount or
amounts as will compensate such Lender or other Recipient, as the case may be,
for such additional costs or expenses incurred or reduction suffered.

(b) If any Lender determines that any Change in Law affecting such Lender or any
lending office of such Lender or such Lender’s holding company, if any,
regarding capital or liquidity requirements has had or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender

 

34



--------------------------------------------------------------------------------

or the Loans made by such Lender, to a level below that which such Lender or
such Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy or liquidity), then,
from time to time upon request of such Lender, the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

(d) Failure or delay on the part of any Recipient to demand compensation
pursuant to this Section shall not constitute a waiver of such Recipient’s right
to demand such compensation; provided that the Borrower shall not be required to
compensate a Recipient pursuant to this Section for any increased costs or
expenses incurred or reductions suffered more than 180 days prior to the date
that such Recipient notifies the Borrower of the Change in Law giving rise to
such increased costs or expenses or reductions and of such Recipient’s intention
to claim compensation therefor; provided further that, if the Change in Law
giving rise to such increased costs or expenses or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

SECTION 2.13. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert or
continue any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto, (d) the failure to prepay any Eurodollar Loan on a date
specified therefor in any notice of prepayment given by the Borrower or (e) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.16, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. Such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest that would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan (but not
including the Applicable Rate applicable thereto), for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest that would accrue on such principal amount for such period at the
interest rate such Lender would bid if it were to bid, at the commencement of
such period, for Dollar deposits of a comparable amount and period from other
banks in the London interbank market. A certificate of any Lender delivered to
the Borrower and setting forth any amount or amounts that such Lender is
entitled to receive pursuant to this Section shall be conclusive absent manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

35



--------------------------------------------------------------------------------

SECTION 2.14. Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of the Borrower under this Agreement shall be made
without deduction or withholding for any Taxes, except as required by applicable
law. If any applicable law (as determined in the good faith discretion of an
applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment by a withholding agent, then the applicable withholding
agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the Borrower shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(c) Evidence of Payment. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(d) Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the

 

36



--------------------------------------------------------------------------------

maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Administrative
Agent in connection with this Agreement, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph.

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under this Agreement
shall deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.14(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to

 

37



--------------------------------------------------------------------------------

payments of interest under this Agreement, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under this Agreement, IRS Form W-8BEN establishing
an exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(iv) to the extent a Foreign Lender is not the beneficial owner of a payment
received under this Agreement, executed originals of IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit E-2 or Exhibit E-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit E-4 on behalf of each such
direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under this Agreement would be subject to U.S.
Federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the

 

38



--------------------------------------------------------------------------------

Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph, in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph the payment of which
would place the indemnified party in a less favorable net after-Tax position
than the indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

SECTION 2.15. Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a) The Borrower shall make each payment required to be made by it hereunder
prior to the time expressly required hereunder for such payment (or, if no such
time is expressly required, prior to 12:00 noon, New York City time), on the
date when due, in immediately available funds, without any defense, setoff,
recoupment or counterclaim. Any amounts received after such time on any date
may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to such account as may be
specified by the Administrative Agent, except that payments pursuant to
Sections 2.09(c), 2.12, 2.13, 2.14 and 9.03 shall be made directly to the

 

39



--------------------------------------------------------------------------------

Persons entitled thereto. The Administrative Agent shall distribute any such
payment received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in Dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied towards payment of the amounts
then due hereunder ratably among the parties entitled thereto, in accordance
with the amounts then due to such parties.

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall notify the Administrative Agent of such fact and shall purchase
(for cash at face value) participations in the Loans of other Lenders to the
extent necessary so that the amount of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amounts of principal of and
accrued interest on their Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement (for the avoidance of doubt, as in effect from time to time) or any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any Person that is an Eligible Assignee (as
such term is defined from time to time). The Borrower consents to the foregoing
and agrees, to the extent it may effectively do so under applicable law, that
any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of setoff and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

40



--------------------------------------------------------------------------------

(e) If any Lender shall fail to make any payment required to be made by it
hereunder to or for the account of the Administrative Agent, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations in respect of such payment until all such unsatisfied obligations
have been discharged or (ii) hold any such amounts in a segregated account as
cash collateral for, and application to, any future funding obligations of such
Lender pursuant to Sections 2.04(b), 2.14(e) 2.15(d) and 9.03(c), in each case
in such order as shall be determined by the Administrative Agent in its
discretion.

SECTION 2.16. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.12, or if the Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or to any Governmental
Authority for the account of any Lender pursuant to Section 2.14, then such
Lender shall (at the request of the Borrower) use commercially reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign and delegate its rights and obligations hereunder to
another of its offices, branches or Affiliates if, in the judgment of such
Lender, such designation or assignment and delegation (i) would eliminate or
reduce amounts payable pursuant to Section 2.12 or 2.14, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment and delegation.

(b) If (i) any Lender requests compensation under Section 2.12, (ii) the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.14, (iii) any Lender has become a Defaulting Lender on or prior to the
Funding Date or (iv) any Lender has failed to consent to a proposed amendment,
waiver, discharge or termination that under Section 9.02 requires the consent of
all the Lenders (or all the affected Lenders) and with respect to which the
Required Lenders shall have granted their consent, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights (other than its existing rights to payments pursuant to
Section 2.12 or 2.14) and obligations under this Agreement to an Eligible
Assignee that shall assume such obligations (which may be another Lender, if a
Lender accepts such assignment and delegation); provided that (A) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (B) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder
from the assignee (in the case of such principal and accrued interest and fees)
or the Borrower (in the case of all other amounts), (C) in the

 

41



--------------------------------------------------------------------------------

case of any such assignment and delegation resulting from a claim for
compensation under Section 2.12 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments, (D) such assignment does not conflict with applicable law and (E) in
the case of any such assignment and delegation resulting from the failure to
provide a consent, the assignee shall have given such consent and, as a result
of such assignment and delegation and any contemporaneous assignments and
delegations and consents, the applicable amendment, waiver, discharge or
termination can be effected. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver or consent
by such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation have ceased to apply. Each party hereto agrees
that an assignment and delegation required pursuant to this paragraph may be
effected pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent and the assignee and that the Lender required to make such
assignment and delegation need not be a party thereto (in which case such
assignment and delegation shall be made without representation or warranty by
such Lender).

SECTION 2.17. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) commitment fees shall cease to accrue on the amount of the Commitment of
such Defaulting Lender pursuant to Section 2.09(a) (and the Borrower shall not
be required to pay any such commitment fee in respect of the period for which
such commitment fee ceased to accrue); and

(b) the Commitment and the Loans of such Defaulting Lender shall not be included
in determining whether the Required Lenders or any other requisite Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 9.02); provided that any
amendment, waiver or other modification requiring the consent of all Lenders or
all Lenders affected thereby shall, except as otherwise provided in
Section 9.02, require the consent of such Defaulting Lender in accordance with
the terms hereof.

In the event that the Administrative Agent and the Borrower each agree that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then on such date such Lender shall, to the extent
applicable, make or purchase at par such Loans, and take such other actions, as
the Administrative Agent shall determine to be necessary in order for such
Lender to hold the Loans it would have held had it not been a Defaulting Lender.

 

42



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders, on the date hereof and on
the Funding Date that:

SECTION 3.01. Organization; Powers. (a) The Borrower is duly organized, validly
existing and (to the extent the concept is applicable in such jurisdiction) in
good standing under the laws of the jurisdiction of its organization, (b) each
Material Subsidiary is duly organized, validly existing and (to the extent the
concept is applicable in such jurisdiction) in good standing under the laws of
the jurisdiction of its organization, (c) the Borrower and each Material
Subsidiary has all power and authority, all material Governmental Approvals and
all material authorizations, consents, permits, licenses and registrations from
and with any Self-Regulatory Organization or securities exchange required for
the ownership and operation of its properties and the conduct of its business as
now conducted and as proposed to be conducted and (d) the Borrower and each
Material Subsidiary is qualified to do business, and is in good standing, in
every jurisdiction where such qualification is required, except, in the case of
sub-clauses (b), (c) and (d), where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.02. Authorization; Enforceability. The Transactions are within the
Borrower’s corporate or other organizational powers and have been, or will be
prior to the Funding Date in the case of the Acquisition, duly authorized by all
necessary corporate or other organizational and, if required, stockholder or
other equityholder action of the Borrower. This Agreement has been duly executed
and delivered by the Borrower and constitutes a legal, valid and binding
obligation of the Borrower, enforceable against it in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; Absence of Conflicts. The Transactions
(a) do not require any consent or approval of, registration or filing with or
any other action by any Governmental Authority, Self-Regulatory Organization or
securities exchange to be obtained or made by the Borrower or any Subsidiary,
except (i) such as have been or, in the case of filings relating to the
consummation of the Acquisition, substantially contemporaneously with the
initial funding of Loans on the Funding Date will be obtained or made and are
(or will so be) in full force and effect, and (ii) in the case of any such
consent, approval, registration, filing or other action to be obtained or made
by any of the Acquired Companies or their subsidiaries in connection with the
consummation of the Acquisition, such as do not constitute Seller Required
Governmental Approvals (as defined in the Stock Purchase Agreement as in effect
on the Signing Date) or such as the failure to obtain or make would not, or
would not reasonably be expected to, individually or in the aggregate, have an
Acquired Company Material Adverse Effect or (b) will not violate any law,
including any order of any Governmental

 

43



--------------------------------------------------------------------------------

Authority, applicable to the Borrower or any Subsidiary, except to the extent
any such violations, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, (c) will not violate the
charter, by-laws or other organizational documents of the Borrower or any
Subsidiary, (d) will not violate or result (alone or with notice or lapse of
time, or both) in a default under any indenture or other agreement or instrument
binding upon the Borrower or any Subsidiary or any of their assets, or give rise
to a right thereunder to require any payment, repurchase or redemption to be
made by the Borrower or any Subsidiary, or give rise to a right of, or result
in, any termination, cancellation, acceleration or right of renegotiation of any
obligation thereunder, in each case except to the extent that the foregoing,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, and (e) will not result in the creation or imposition
of any Lien on any asset of the Borrower or any Subsidiary, except pursuant to
this Agreement.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders (i) its consolidated balance sheets and
the related consolidated statements of income and comprehensive income, changes
in shareholders’ equity and cash flows as of and for the fiscal years ended
September 30, 2009, September 30, 2010, and September 30, 2011, audited by and
accompanied by the opinion of KPMG LLP, an independent registered public
accounting firm, (ii) its consolidated balance sheet and related consolidated
statement of income as of and for the fiscal quarter and the portion of the
fiscal year ended December 31, 2011, certified by its chief financial officer,
(iii) the combined balance sheets as of December 31, 2009, and December 31,
2010, and the related combined statements of operations, changes in
stockholder’s equity and cash flows for the fiscal years ended December 31,
2008, December 31, 2009, and December 31, 2010, in each case of the Acquired
Companies and their consolidated subsidiaries, audited by and accompanied by the
opinion of Ernst & Young LLP, an independent registered public accounting firm,
(iv) the combined balance sheet and related combined statement of income of the
Acquired Companies and their consolidated subsidiaries as of and for the portion
of the fiscal year ended September 30, 2011, certified by the chief financial
officer of the Acquired Companies, (v) the consolidated balance sheets and
related statements of income of each of its banking or broker-dealer
Subsidiaries as of and for the fiscal quarter and the portion of the fiscal year
ended December 31, 2011, and (vi) the consolidated balance sheets and related
statements of income of each of the banking or broker-dealer subsidiaries of the
Acquired Companies as of and for each of the fiscal quarters and the portion of
the fiscal year ended March 31, 2011, June 30, 2011, and September 30, 2011.
Such financial statements (and any additional financial statements delivered
pursuant to Section 4.02(f)) present fairly, in all material respects, the
financial position, results of operations and, where applicable, cash flows of
the Borrower and its consolidated Subsidiaries and the Acquired Companies and
their consolidated subsidiaries, as the case may be, as of such dates and for
such periods in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of certain footnotes in the case of the statements
referred to in clauses (ii), (iv), (v) and (vi) above; provided that, with
respect to any such financial statements of the Acquired Companies and/or their
consolidated subsidiaries, the foregoing representation is made only to the
knowledge of the Borrower.

 

44



--------------------------------------------------------------------------------

(b) The Borrower has heretofore furnished to the Lenders its pro forma
consolidated balance sheet and pro forma consolidated statement of income as of
and for the 12-month period ended September 30, 2011, prepared giving effect to
the Transactions as if the Transactions had occurred, with respect to such
balance sheet, on such date and, with respect to such statement of income, on
the first day of such period. Such pro forma consolidated financial statements
have been prepared by the Borrower in good faith, based on the assumptions used
to prepare the pro forma consolidated financial statements included in the
Confidential Information Memorandum (which assumptions are believed by the
Borrower on the date hereof to be reasonable), and present fairly, in all
material respects, the pro forma financial position and results of operations of
the Borrower and its consolidated Subsidiaries as of such date and for such
period as if the Transactions had occurred on such date or at the beginning of
such period, as the case may be.

(c) The Borrower has heretofore furnished to the Lenders (i) the March 31, 2011,
June 30, 2011, September 30, 2011, and December 31, 2011, quarterly FOCUS
Reports of RJA, RJFS and MK and (ii) the March 31, 2011, June 30, 2011,
September 30, 2011, and December 31, 2011, quarterly Thrift Financial Reports of
RJ Bank. Each such FOCUS Report is correct and complete in all material respects
and conforms in all material respects to the applicable Exchange Act
requirements and SEC rules and regulations; provided that, with respect to any
such FOCUS Report of MK, the foregoing representation is made only to the
knowledge of the Borrower. Each such Thrift Financial Report is correct and
complete in all material respects and conforms in all material respects to the
applicable OCC (or, for periods prior to July 21, 2011, the applicable Office of
Thrift Supervision) rules and regulations.

(d) Except in connection with the Acquisition and as disclosed in the financial
statements referred to above or the notes thereto or in the Confidential
Information Memorandum, as of the Funding Date, neither the Borrower nor any
Subsidiary has any material contingent liabilities, unusual long term
commitments or unrealized losses that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.

(e) Since September 30, 2011, there has been no event or condition that has
resulted, or could reasonably be expected to result, in a material adverse
change in the business, assets, liabilities, operations or condition (financial
or otherwise) of the Borrower and the Subsidiaries, taken as a whole.

SECTION 3.05. Properties. (a) The Borrower and each Subsidiary has good title
to, or valid leasehold interests in, all its property material to its business,
except for minor defects in title that do not interfere with its ability to
conduct its business as currently conducted or to utilize such properties for
their intended purposes and Liens permitted by Section 6.02.

(b) The Borrower and each Subsidiary owns, or is licensed to use, all patents,
trademarks, copyrights, licenses, technology, software, domain names and other
intellectual property that is necessary for the conduct of its business as
currently

 

45



--------------------------------------------------------------------------------

conducted and proposed to be conducted, without conflict with the rights of any
other Person, except to the extent any such conflict, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. No patents, trademarks, copyrights, licenses, technology, software,
domain names or other intellectual property used by the Borrower or any
Subsidiary in the operation of its business infringes upon the rights of any
other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. No claim or litigation regarding any patents, trademarks, copyrights,
licenses, technology, software, domain names or other intellectual property
owned or used by the Borrower or any Subsidiary is pending or, to the knowledge
of the Borrower or any Subsidiary, threatened against the Borrower or any
Subsidiary that, individually or in the aggregate, could reasonably be expected
to result in a Material Adverse Effect.

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator, Governmental Authority,
Self-Regulatory Organization or securities exchange pending against or, to the
knowledge of the Borrower, threatened against or affecting the Borrower or any
Subsidiary that (i) could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) involve this Agreement
or the Transactions.

(b) Except with respect to any matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, neither
the Borrower nor any Subsidiary (i) has failed to comply with any Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability accruing to the Borrower or any Subsidiary or any of
their predecessors or (iv) knows of any basis for any Environmental Liability
accruing to the Borrower or any Subsidiary or any of their predecessors.

SECTION 3.07. Compliance with Laws and Agreements. (a) The Borrower and each
Subsidiary is in compliance with all laws, including all orders of Governmental
Authorities, and all rules, regulations, orders, decrees or restrictions of any
Self-Regulatory Organization or securities exchange, applicable to it or its
property (including the Exchange Act, the Investment Advisers Act of 1940, the
Investment Company Act of 1940, the Bank Holding Company Act of 1956, the
Commodity Exchange Act, Environmental Laws, ERISA and the applicable rules and
regulations of the SEC, the Board of Governors, FINRA, NYSE, MSRB, CFTC, FDIC
and OCC) and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to comply, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. No Default has occurred and is continuing. Without limiting the
foregoing, the Borrower and each Subsidiary is in compliance with all applicable
capital requirements of all Governmental Authorities (including Rule 15c3-1 and,
as applicable, OCC and Board of Governors capital requirements).

 

46



--------------------------------------------------------------------------------

(b) No part of the proceeds of the Loans will be used, directly or indirectly,
or otherwise made available (A) for any payments to any officer or employee of a
Governmental Authority, or any Person controlled by a Governmental Authority, or
any political party, official of a political party, candidate for political
office, or anyone else acting in an official capacity, in order to obtain,
retain or direct business or obtain any improper advantage, in violation of the
United States Foreign Corrupt Practices Act of 1977 or (B) to any Person for the
purpose of financing the activities of any Person currently subject to any
United States sanctions administered by OFAC.

SECTION 3.08. Investment Company Status. Neither the Borrower nor any Subsidiary
is an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

SECTION 3.09. Taxes. The Borrower and each Subsidiary has timely filed or caused
to be filed all Tax returns and reports required to have been filed and has paid
or caused to be paid all Taxes required to have been paid by it, except where
(a) (i) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (ii) the Borrower or such Subsidiary, as applicable,
has set aside on its books reserves with respect thereto to the extent required
by GAAP and (iii) such contest effectively suspends collection of the contested
obligation and the enforcement of any Lien securing such obligation or (b) the
failure to do so could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all liabilities under
each Plan did not, individually or in the aggregate, exceed the fair market
value of the assets of each Plan or of all underfunded Plans (as applicable) by
an amount that, if required to be paid as of such date by the Borrower, any
Subsidiary, or any ERISA Affiliate, could reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.11. Subsidiaries. (a) Schedule 3.11 sets forth, as of the Effective
Date, the name and jurisdiction of organization of, and the percentage of each
class of Equity Interests owned by the Borrower or any Subsidiary in, each
Subsidiary (excluding any Subsidiary which is a limited partnership or limited
liability company established by Raymond James Tax Credit Funds, Inc. in the
ordinary course of business for which Raymond James Tax Credit Funds, Inc. is
the general partner or managing member), and identifies each Material
Subsidiary. The Equity Interests in each Subsidiary have been duly authorized
and validly issued and are fully paid and non-assessable. Except as set forth on
Schedule 3.11, as of the Effective Date, there is no existing option, warrant,
call, right, commitment or other agreement to which the Borrower or any
Subsidiary is a party requiring, and there are no Equity Interests in any
Subsidiary outstanding that upon exercise, conversion or exchange would require,
the issuance by any Subsidiary of any additional Equity Interests or other
securities exercisable for, convertible into, exchangeable for or evidencing the
right to subscribe for or purchase any Equity Interests in any Subsidiary.

 

47



--------------------------------------------------------------------------------

SECTION 3.12. Insurance. The Borrower and each Subsidiary maintains, with
financially sound and reputable insurance companies, insurance in such amounts
(with no greater risk retention) and against such risks as are customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations.

SECTION 3.13. Disclosure. Neither the Confidential Information Memorandum nor
any of the other reports, financial statements, certificates or other
information furnished by or on behalf of the Borrower or any Subsidiary to the
Administrative Agent, the Arranger or any Lender in connection with the
negotiation of this Agreement, included herein or furnished hereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, taken as a whole, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to forecasts or projected financial information, the Borrower represents
only that such information was prepared in good faith based upon accounting
principles consistent in all material respects with GAAP and Regulation S-X
under the Securities Act (except as otherwise expressly disclosed in such
forecasts and projections) and assumptions believed by it to be reasonable at
the time made and at the time so furnished (it being understood that forecasts
and projections by their nature are inherently uncertain and no assurances are
being given that the results reflected in such forecasts and projections will be
achieved); provided further that, with respect to any information, forecasts or
projections prepared by or relating to the Acquired Companies or their
respective subsidiaries, the foregoing representations are made only to the
knowledge of the Borrower.

SECTION 3.14. Federal Reserve Regulations. No part of the proceeds of the Loans
will be used, directly or indirectly, for any purpose that entails a violation
of any of Regulations T, U and X of the Board of Governors. Not more than 25% of
the value of the assets of the Borrower and the Subsidiaries subject to any
restrictions on the sale, pledge or other disposition of assets under this
Agreement or any other agreement to which any Lender or Affiliate of a Lender is
party will at any time be represented by margin stock (within the meaning of
Regulation U of the Board of Governors).

SECTION 3.15. Regulatory Matters. Each of RJA, RJFS and, following consummation
of the Acquisition, MK (a) is duly registered with the SEC as a broker-dealer
under the Exchange Act, (b) is a member in good standing of the SIPC and FINRA
and, as to RJA and MK, a member organization in good standing of the NYSE,
(c) is not in arrears in regard to any assessment made upon it by the SIPC and
(d) has received no notice from the SEC, FINRA, MSRB, CFTC, FDIC or any other
Governmental Authority, Self-Regulatory Organization or securities exchange of
any alleged rule violation or other circumstance which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect,
except as disclosed in the financial statements referred to in Section 3.04(a).

 

48



--------------------------------------------------------------------------------

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The effectiveness of this Agreement is subject to
the satisfaction (or waiver in accordance with Section 9.02), in each case on
the date hereof, of each of the following conditions:

(a) The Administrative Agent shall have received from each party hereto either
(i) a counterpart of this Agreement signed on behalf of such party or
(ii) evidence satisfactory to the Administrative Agent (which may include a
facsimile transmission) that such party has signed a counterpart of this
Agreement.

(b) The Administrative Agent and the Arranger shall have received all fees and
other amounts due and payable on or prior to the Effective Date under this
Agreement, the Commitment Letter or the Fee Letter, including, to the extent
invoiced, payment or reimbursement of all fees and expenses (including fees,
charges and disbursements of counsel) required to be paid or reimbursed by the
Borrower.

(c) The Lenders shall have received a certificate of a Financial Officer of the
Borrower setting forth the aggregate Net Proceeds (if any) received by the
Borrower or any Subsidiary from any Reduction/Prepayment Events that shall have
occurred after the Signing Date and on or prior to the date hereof.

(d) The Lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA PATRIOT Act.

SECTION 4.02. Funding Date. The obligations of the Lenders to make Loans
hereunder are subject to receipt of a Borrowing Request therefor in accordance
herewith, and to the satisfaction (or waiver in accordance with Section 9.02) of
the following conditions on or after the Effective Date:

(a) The Administrative Agent shall have received the restated articles of
incorporation of the Borrower, the by-laws of the Borrower and a good standing
certificate with respect to the Borrower from the Borrower’s jurisdiction of
organization.

(b) The Administrative Agent shall have received customary resolutions and
customary secretary’s, incumbency and other closing certificates of the
Borrower, evidencing the identity, authority and capacity of the Borrower and
its applicable officers in connection with this Agreement and the Transactions
and other customary closing matters, in each case in form and substance
reasonably satisfactory to the Administrative Agent.

 

49



--------------------------------------------------------------------------------

(c) The Administrative Agent shall have received a written opinion (addressed to
the Administrative Agent and the Lenders and dated the Funding Date) of each of
(i) Morrison & Foerster LLP, counsel for the Borrower, in substantially the form
of Exhibit F-1, and (ii) Paul Matecki, General Counsel of the Borrower, in
substantially the form of Exhibit F-2, in each case with such changes as the
Arranger and the Administrative Agent shall agree.

(d) The Administrative Agent shall have received a certificate, dated the
Funding Date and signed by a Financial Officer of the Borrower, confirming
satisfaction of the conditions set forth in the first sentence of paragraph (e)
of this Section and in paragraphs (i), (j), (k), (l), (m), (n) and (o) of this
Section.

(e) The Acquisition shall have been consummated, or substantially concurrently
with the making of Loans hereunder shall be consummated, pursuant to and on the
terms set forth in the Stock Purchase Agreement and all conditions precedent set
forth in the Stock Purchase Agreement to the consummation of the Acquisition
shall have been satisfied, in each case without giving effect to amendments,
waivers or consents to or under the Stock Purchase Agreement that are adverse in
any material respect to the Lenders and that have not been approved by the
Arranger and the Administrative Agent. The Administrative Agent shall have
received a copy of the Stock Purchase Agreement (together with all exhibits,
schedules and other documents relating thereto) certified by a Financial Officer
of the Borrower as complete and correct as of the Funding Date.

(f) The Administrative Agent shall have received (i) audited consolidated
balance sheets and related consolidated statements of income, stockholders’
equity and cash flows of the Borrower for the three most recently completed
fiscal years ended at least 90 days prior to the Funding Date, in each case
prepared in accordance with GAAP, (ii) unaudited consolidated balance sheets and
related consolidated statements of income and stockholders’ equity of the
Borrower and each of its banking and broker-dealer Subsidiaries for each
subsequent fiscal quarter ended at least 45 days before the Funding Date (and
comparable periods for the prior fiscal year), in each case prepared in
accordance with GAAP (subject to the absence of footnotes), (iii) audited
combined balance sheets and related combined statements of operations, changes
in stockholder’s equity and cash flows of the Acquired Companies and their
consolidated subsidiaries for the three most recently completed fiscal years
(except that balance sheets for the Acquired Companies and their consolidated
subsidiaries shall only be required for the two most recently completed fiscal
years) ended at least 90 days prior to the Funding Date, in each case prepared
in accordance with GAAP, (iv) unaudited combined balance sheets and related
combined statements of income and stockholder’s equity of the Acquired Companies
and their consolidated subsidiaries for each subsequent fiscal quarter ended at
least 45 days before the Funding Date (and comparable periods for the prior
fiscal year), in each case prepared in accordance with GAAP (subject to the
absence of footnotes), and (v) unaudited consolidated balance sheets and related
consolidated statements of income and stockholder’s equity of each of the
banking and broker-dealer subsidiaries of the Acquired

 

50



--------------------------------------------------------------------------------

Companies for each subsequent fiscal quarter ended at least 45 days before the
Funding Date (and comparable periods for the prior fiscal year), in each case
prepared in accordance with GAAP (subject to the absence of footnotes); provided
that filing by the Borrower with the SEC of statements on Form 10-K and Form
10-Q containing such financial statements will satisfy the foregoing
requirements for the Borrower; and provided further that for purposes of clause
(iv), with respect to the unaudited combined financial statements of the
Acquired Companies and their consolidated subsidiaries required therein for any
period ending on or prior to September 30, 2011, only the nine month
year-to-date unaudited combined balance sheet and related combined statements of
income and stockholder’s equity of the Acquired Companies and their consolidated
subsidiaries as of and for the period ending September 30, 2011, shall be
required.

(g) The Administrative Agent shall have received the Pro Forma Financial
Statements. The Administrative Agent shall have received a certificate, dated
the Funding Date and signed by a Financial Officer of the Borrower, certifying
that the Borrower is in pro forma compliance as of the Funding Date, after
giving effect to the Transactions, with the financial covenants set forth in
Sections 6.11, 6.12, 6.13 and 6.14, together with reasonably detailed
calculations demonstrating such compliance, in form and substance reasonably
satisfactory to the Administrative Agent.

(h) The Administrative Agent shall have received a certificate, dated the
Funding Date and signed by the chief financial officer of the Borrower, as to
the solvency of the Borrower and its Subsidiaries on a consolidated basis after
giving effect to the Transactions, in substantially the form of Exhibit G, with
such changes as the Arranger and the Administrative Agent shall agree.

(i) The Stock Purchase Agreement Representations and the Specified
Representations shall be true and correct in all material respects as of the
Funding Date, except to the extent that such representations specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects as of such earlier date.

(j) No Default shall have occurred and be continuing, or would result from the
making of the Loans on the Funding Date (other than any Default relating to the
accuracy of any representation or warranty made by the Borrower hereunder that
is not a Specified Representation).

(k) Except for any noncash charges representing impairments of goodwill in
respect of MK Holding reflected in the combined financial statements of the
Acquired Companies and their consolidated subsidiaries as of or for periods
ended on or prior to December 31, 2011, or as otherwise disclosed in
Schedule 4.14 to the Disclosure Schedule (as defined in the Stock Purchase
Agreement as in effect on the Signing Date) of the Seller dated the Signing Date
and delivered to the Arranger on the Signing Date or in any reports publicly
filed with the SEC by the Seller or any of its Subsidiaries (as defined in the
Stock

 

51



--------------------------------------------------------------------------------

Purchase Agreement as in effect on the Signing Date) pursuant to the Exchange
Act on or after January 1, 2009, but prior to the Signing Date, since
November 30, 2011, the Acquired Companies and the Transferred Subsidiaries (as
defined in the Stock Purchase Agreement as in effect on the Signing Date), taken
as a whole, shall not have suffered any adverse change to their respective
businesses, assets, operations or financial position, except such changes which
would not, and would not reasonably be expected to, individually or in the
aggregate, have an Acquired Company Material Adverse Effect.

(l) There shall not be any statute, rule, regulation, executive order, ruling,
judgment, order, injunction or decree of any Governmental Authority (as defined
in the Stock Purchase Agreement as in effect on the Signing Date) in effect
(which, as applicable, is final and non-appealable) that permanently prohibits
or prevents the consummation of the transactions contemplated by the Stock
Purchase Agreement. All Required Governmental Approvals (as defined in the Stock
Purchase Agreement as in effect on the Signing Date) shall have been obtained
and remain in effect, and any applicable waiting periods relating thereto shall
have expired or been terminated.

(m) All necessary governmental (domestic and foreign) and material third party
approvals and/or consents in connection with the execution, delivery and
performance of this Agreement and the borrowing by the Borrower of the Loans
shall have been obtained and remain in effect, and all applicable waiting
periods shall have expired without any action being taken by any competent
authority which, in the judgment of the Arranger or the Administrative Agent,
restrains, prevents, or imposes materially adverse conditions upon, the
execution, delivery or performance of this Agreement or the borrowing by the
Borrower of the Loans. There shall not exist any judgment, order, injunction or
other restraint prohibiting or imposing materially adverse conditions upon the
execution, delivery or performance of this Agreement or the borrowing by the
Borrower of the Loans.

(n) No litigation by any entity (private or governmental) shall be pending or
threatened with respect to this Agreement, or that has had, or could reasonably
be expected to have, a material adverse effect on (i) the business, property,
condition (financial or otherwise) or results of operations of the Borrower and
the Subsidiaries, taken as a whole, (ii) the ability of the Borrower to perform
its obligations under this Agreement or (iii) the rights of or benefits
available to the Administrative Agent and the Lenders under this Agreement.

(o) Prior to the Effective Date, the Borrower (on a pro forma basis after giving
effect to the Transactions) shall have been assigned a minimum public corporate
family rating of no less than Baa3 by Moody’s and a minimum public corporate
credit rating of no less than BBB- by S&P, in each case with stable or better
outlook, and all such ratings shall have continued through the Funding Date.

 

52



--------------------------------------------------------------------------------

(p) The Administrative Agent and the Arranger shall have received all fees and
other amounts due and payable on or prior to the Funding Date under this
Agreement, the Commitment Letter or the Fee Letter, including, to the extent
invoiced, payment or reimbursement of all fees and expenses (including fees,
charges and disbursements of counsel) required to be paid or reimbursed by the
Borrower, including pursuant to the Fee Letter, and the Borrower shall have
otherwise performed its obligations under the Fee Letter.

ARTICLE V

Affirmative Covenants

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent, on behalf of each Lender:

(a) within 90 days after the end of each fiscal year of the Borrower (or, so
long as the Borrower shall be subject to periodic reporting obligations under
the Exchange Act, by the date that the Annual Report on Form 10-K of the
Borrower for such fiscal year would be required to be filed under the rules and
regulations of the SEC, giving effect to any automatic extension available
thereunder for the filing of such form), its audited consolidated balance sheet
and related consolidated statements of income and comprehensive income, changes
in shareholders’ equity and cash flows as of the end of and for such fiscal
year, setting forth in each case in comparative form the figures for the prior
fiscal year, all audited by and accompanied by the opinion of KPMG LLP or
another independent registered public accounting firm of recognized national
standing (without a “going concern” or like qualification, exception or emphasis
and without any qualification, exception or emphasis as to the scope of such
audit) to the effect that such consolidated financial statements present fairly,
in all material respects, the financial position, results of operations and cash
flows of the Borrower and its consolidated Subsidiaries on a consolidated basis
as of the end of and for such year in accordance with GAAP;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower (or, so long as the Borrower shall be subject
to periodic reporting obligations under the Exchange Act, by the date that the
Quarterly Report on Form 10-Q of the Borrower for such fiscal quarter would be
required to be filed under the rules and regulations of the SEC, giving effect
to any automatic extension available thereunder for the filing of such form),
its consolidated balance sheet as of the end of such fiscal quarter, the related
consolidated statements of income for such fiscal quarter and the then elapsed
portion of the fiscal year and the related statements of cash flows for the then
elapsed portion of the fiscal year, in each case setting forth in comparative
form

 

53



--------------------------------------------------------------------------------

the figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the prior fiscal year, all certified by a
Financial Officer of the Borrower as presenting fairly, in all material
respects, the financial position, results of operations and cash flows of the
Borrower and its consolidated Subsidiaries on a consolidated basis as of the end
of and for such fiscal quarter and such portion of the fiscal year in accordance
with GAAP, subject to normal year-end audit adjustments and the absence of
certain footnotes;

(c) concurrently with each delivery of financial statements under clause (a) or
(b) above, a completed Compliance Certificate signed by a Financial Officer of
the Borrower, (i) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Sections 6.11, 6.12, 6.13
and 6.14 and (iii) if any change in GAAP or in the application thereof has
occurred since the date of the consolidated balance sheet of the Borrower most
recently theretofore delivered under clause (a) or (b) above (or, prior to the
first such delivery, referred to in Section 3.04) that has had, or could have, a
significant effect on the calculations of Tangible Net Worth, the Liquidity
Ratio, the Leverage Ratio or the ratio of Net Capital to Aggregate Debit Items,
specifying the nature of such change and the effect thereof on such
calculations;

(d) as promptly as practicable and in any event (i) within 25 days after the end
of each fiscal quarter of such Person, copies of the FOCUS Report for such
fiscal quarter filed with the SEC by each of RJA, RJFS and, following
consummation of the Acquisition, MK and (ii) within 30 days after the end of
each fiscal quarter of RJ Bank, copies of the Consolidated Report of Condition
and Income filed with the OCC by RJ Bank;

(e) promptly after receipt thereof, copies of written communications received by
the Borrower from the Seller or any representative thereof disputing, in any
material respect, the Borrower’s rights to indemnification under the Stock
Purchase Agreement;

(f) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the SEC or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be;

(g) promptly after any request therefor by the Administrative Agent or any
Lender, copies of (i) any documents described in Section 101(k)(1) of ERISA that
the Borrower, any Subsidiary or any ERISA Affiliate may request with respect to
any Multiemployer Plan and (ii) any notices described in Section 101(l)(1) of
ERISA that the Borrower, any Subsidiary or any ERISA Affiliate may request with
respect to any Multiemployer Plan; provided that if the Borrower, any Subsidiary
or any ERISA Affiliate has not requested such

 

54



--------------------------------------------------------------------------------

documents or notices from the administrator or sponsor of the applicable
Multiemployer Plan, the Borrower or the applicable Subsidiary or ERISA Affiliate
shall promptly upon a request by the Administrative Agent or any Lender make a
request for such documents and notices from such administrator or sponsor and
shall provide copies of such documents and notices promptly after receipt
thereof; and

(h) promptly after any request therefor, such other information regarding the
operations, business affairs, assets, liabilities (including contingent
liabilities) and financial condition of the Borrower or any Subsidiary, or
compliance with the terms of this Agreement, as the Administrative Agent or any
Lender may reasonably request.

Information required to be delivered pursuant to clause (a), (b), (d), (e), (f),
(g) or (h) of this Section shall be deemed to have been delivered if such
information, or one or more annual or quarterly reports containing such
information, shall have been posted by the Administrative Agent on an IntraLinks
or similar site to which the Lenders have been granted access or shall be
available to the Lenders on the website of the SEC at http://www.sec.gov.
Information required to be delivered pursuant to this Section may also be
delivered by electronic communications pursuant to procedures approved by the
Administrative Agent.

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit, proceeding or investigation
by or before any arbitrator or the SEC, the Board of Governors, FINRA, MSRB,
NYSE, CFTC, FDIC, OCC, PBGC or any other Governmental Authority, Self-Regulatory
Organization or securities exchange against or affecting the Borrower or any
Subsidiary, or any adverse development in any such pending action, suit,
proceeding or investigation not previously disclosed in writing by the Borrower
to the Administrative Agent and the Lenders, that in each case could reasonably
be expected to result in a Material Adverse Effect or that in any manner
questions the validity of this Agreement;

(c) the occurrence of any ERISA Event or any fact or circumstance that gives
rise to a reasonable expectation that an ERISA Event will occur that, in either
case, alone or together with any other ERISA Events that have occurred or are
reasonably expected to occur, could reasonably be expected to result in
liability of the Borrower and the Subsidiaries in an aggregate amount of
$10,000,000 or more; and

(d) any other development that has resulted, or could reasonably be expected to
result, in a Material Adverse Effect.

 

55



--------------------------------------------------------------------------------

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Borrower and each Material
Subsidiary will do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its legal existence and the rights, licenses,
permits, privileges, franchises, patents, copyrights, trademarks and trade
names, and all authorizations, consents, permits, licenses and registrations
from and with any Governmental Authority, Self-Regulatory Organization or
securities exchange, necessary or material to the conduct of its business,
except where the failure to do so could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect; provided that the
foregoing shall not prohibit any transaction permitted under Section 6.03 or
6.05.

SECTION 5.04. Payment of Tax. The Borrower and each Subsidiary will pay its Tax
liabilities before the same shall become delinquent or in default, except where
(a) (i) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (ii) the Borrower or such Subsidiary has set aside on
its books reserves with respect thereto to the extent required by GAAP and
(iii) such contest effectively suspends collection of the contested obligation
and the enforcement of any Lien securing such obligation or (b) the failure to
make payment could not, individually or in the aggregate, reasonably be expected
to result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties. The Borrower and each Subsidiary will
keep and maintain all property material to the conduct of its business in good
working order and condition, ordinary wear and tear excepted.

SECTION 5.06. Insurance. The Borrower and each Subsidiary will maintain, with
financially sound and reputable insurance companies, insurance in such amounts
(with no greater risk retention) and against such risks as are customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations, except, in the case of
wind and flood insurance coverage, if it is not available on commercially
reasonable terms and the Borrower or such Subsidiary, as applicable, has set
aside on its books adequate reserves with respect its self-insurance in respect
thereof in accordance with GAAP.

SECTION 5.07. Books and Records; Inspection and Audit Rights. The Borrower and
each Subsidiary will keep proper books of record and account in which full, true
and correct entries in accordance with GAAP and applicable law are made of all
dealings and transactions in relation to its business and activities. The
Borrower and each Subsidiary will permit the Administrative Agent or any Lender,
and any agent designated by any of the foregoing, upon reasonable prior notice,
(a) to visit and inspect its properties, (b) to examine and make extracts from
its books and records and (c) to discuss its operations, business affairs,
assets, liabilities (including contingent liabilities) and financial condition
with its officers and independent accountants, all at such reasonable times and
as often as reasonably requested.

 

56



--------------------------------------------------------------------------------

SECTION 5.08. Compliance with Laws. The Borrower and each Subsidiary will comply
with all laws (including the Exchange Act, the Investment Advisers Act of 1940,
the Investment Company Act of 1940, the Bank Holding Company Act of 1956, the
Commodity Exchange Act, Environmental Laws, ERISA and all orders of any
Governmental Authority) applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. The Borrower and each
Subsidiary will comply with all applicable capital requirements of all
Governmental Authorities (including Rule 15c3-1 and, as applicable, OCC and
Board of Governors capital requirements).

SECTION 5.09. Use of Proceeds. The proceeds of the Loans made on the Funding
Date will be used solely to finance the Acquisition and to pay fees and expenses
incurred in connection with the Acquisition and the other Transactions.

SECTION 5.10. Ownership of Subsidiaries. The Borrower will continue to own,
directly or indirectly, free and clear of all Liens (other than Liens permitted
under Section 6.02 that arise by operation of law), 100% of the outstanding
Equity Interests in each of RJA, RJFS, RJ Bank and, following consummation of
the Acquisition, MK.

SECTION 5.11. Maintenance of “Well Capitalized” Status. The Borrower will, and
will cause RJ Bank and each other banking Subsidiary subject to a “well
capitalized” (or other capital requirement standard) to, at all times after the
Effective Date maintain a status of “well capitalized” (or such other capital
requirement standard) or any higher required capital requirement standard as
such term or standard is from time to time defined or imposed by the Board of
Governors, the OCC or any other regulatory body with supervisory authority over
the Borrower, RJ Bank or such other banking Subsidiary.

SECTION 5.12. Compliance with Obligations in Respect of Indemnification Rights.
The Borrower will, and will to the extent applicable cause the Subsidiaries to,
comply with the Borrower’s obligations to the Seller under the Stock Purchase
Agreement and the Litigation Cooperation Agreement (as defined in the Stock
Purchase Agreement) with respect to the Borrower’s indemnification rights
thereunder.

ARTICLE VI

Negative Covenants

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:

SECTION 6.01. Indebtedness. Neither the Borrower nor any Subsidiary will create,
incur, assume or permit to exist any Indebtedness, except:

 

57



--------------------------------------------------------------------------------

(a) Indebtedness created under this Agreement;

(b) (i) Indebtedness existing on the date hereof and set forth on Schedule 6.01,
(ii) Indebtedness incurred in the ordinary course of business under the
Borrower’s Existing Debt Facilities and (iii) Indebtedness of MK, MK Holding and
their respective subsidiaries existing (and permitted under the terms of the
Acquisition Agreement to exist) at the time of the consummation of the
Acquisition, and in each case Refinancing Indebtedness in respect thereof;

(c) marketable securities sold under agreements to repurchase entered into in
the ordinary of business;

(d) Guarantees incurred in compliance with Section 6.06;

(e) Capital Lease Obligations and purchase money Indebtedness in an aggregate
principal amount not to exceed $25,000,000 at any time outstanding;

(f) (i) moneys due to counterparties under stock loan transactions in respect of
marketable securities, (ii) liabilities to customers for cash on deposit,
(iii) liabilities to brokers, dealers and clearing organizations relating to the
settlement of securities transactions and (iv) monies due to counterparties
under interest rate and credit default swap transactions, in each case under
clauses (i) through (iv) arising, or pursuant to transactions entered into, in
the ordinary course of business;

(g) Indebtedness of the Borrower or any Subsidiary to the Borrower or any
Subsidiary; provided that such Indebtedness shall not have been transferred to
any Person other than the Borrower or any Subsidiary;

(h) mortgage Indebtedness relating to property of the Borrower or any Subsidiary
used for corporate operations in an aggregate principal amount not to exceed
$100,000,000 at any time outstanding;

(i) Guarantees or loans by the Borrower or any Subsidiary (other than a Material
Subsidiary) with respect to the activities of Raymond James Tax Credit Funds,
Inc. or any of its subsidiaries in an aggregate principal amount not to exceed
the lesser of (i) $300,000,000 and (ii) 10% of Shareholders’ Equity at any time
outstanding;

(j) Indebtedness related to investments in real estate partnerships owed by
variable interest entities of the Borrower in an aggregate principal amount not
to exceed the value of associated assets reflected on the Borrower’s balance
sheet;

(k) Indebtedness incurred in connection with merchant banking activities in an
aggregate principal amount not to exceed $50,000,000 at any time outstanding;

 

58



--------------------------------------------------------------------------------

(l) secured and unsecured extensions of credit to RJA, Raymond James
Ltd./Raymond James Ltéé., Raymond James Argentina Sociedad de Bolsa, S.A. and,
following consummation of the Acquisition, MK, in each case used to facilitate
the broker-dealer business of the Borrower and the Subsidiaries that do not
constitute proceeds of third party loans included in regulatory capital;

(m) secured advances owing by RJ Bank to the Federal Home Loan Bank of Atlanta
or a Federal Reserve Bank to provide traditional banking products and services
or for liquidity services;

(n) Permitted Acquisition Related Financing and Refinancing Indebtedness in
respect thereof;

(o) other unsecured Indebtedness in respect of which the Commitments are reduced
in accordance with Section 2.06(c) or the Loans are prepaid in accordance with
Section 2.08(b), as applicable;

(p) working capital facilities entered into by Foreign Subsidiaries of the
Borrower in the ordinary course of business in an aggregate principal amount not
to exceed $10,000,000 at any time outstanding; and

(q) other unsecured Indebtedness in an aggregate principal amount not to exceed
$10,000,000 at any time outstanding.

SECTION 6.02. Liens. Neither the Borrower nor any Subsidiary will create, incur,
assume or permit to exist any Lien on any asset now owned or hereafter acquired
by it, except:

(a) Liens for Taxes, assessments or governmental charges or levies on its assets
not more than 60 days past due or which are being contested in good faith and by
appropriate proceedings and for which adequate reserves in accordance with GAAP
shall have been set aside on its books;

(b) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’ Liens
and other similar Liens, in each case arising in the ordinary course of
business, which secure the payment of obligations (other than Indebtedness) not
more than 60 days past due or which are being contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
shall have been set aside on its books;

(c) Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions or other social security or retirement
benefits, or similar legislation;

(d) utility easements, building restrictions and such other encumbrances or
charges against real property as are of a nature generally existing with respect
to properties of a similar character and which do not materially detract from
the value of the same or interfere with the use thereof in the business of the
Borrower or any Subsidiary;

 

59



--------------------------------------------------------------------------------

(e) deposits to secure the performance of bids, trade contracts and leases
(other than leases constituting Indebtedness), statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business;

(f) Liens arising by operation of law securing judgments for the payment of
money not constituting an Event of Default under Section 7.01(l);

(g) (i) Liens securing Indebtedness incurred in compliance with Section 6.01(c),
(e), (h), (i), (j), (k), (l) or (n) on the related assets being financed with
such Indebtedness (including in the case of clause (n) a pledge of the Equity
Interests of any special purpose Subsidiary substantially all the assets of
which consist of auction rate securities, merchant banking investments or
investments in private equity vehicles), (ii) Liens securing Indebtedness
incurred in compliance with Section 6.01(f) on cash or the related assets being
financed with such Indebtedness, (iii) Liens on assets of the relevant obligor
securing Indebtedness incurred in compliance with Section 6.01(m) or (p) and
(iv) Liens on assets of the relevant obligor securing Investments permitted by
Section 6.04(g);

(h) Liens incurred in the ordinary course of the settlement of securities
transactions; and

(i) other Liens on property with an aggregate fair value not to exceed
$5,000,000.

SECTION 6.03. Fundamental Changes. Neither the Borrower nor any Subsidiary will
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or sell, transfer, lease or otherwise dispose
of all or substantially all its assets as an entirety to any other Person, or
liquidate or dissolve, except that, (i) any Person may merge into the Borrower
in a transaction in which the Borrower is the surviving corporation, so long as
prior to and after giving effect to such merger or consolidation, no Default
shall have occurred and be continuing, (ii) any Person (other than the Borrower)
may merge or consolidate with any Subsidiary in a transaction in which the
surviving entity is a Subsidiary, so long as prior to and after giving effect to
such merger or consolidation, no Default shall have occurred and be continuing,
(iii) any Subsidiary may merge into or consolidate with any Person (other than
the Borrower) in a transaction permitted under Section 6.05 in which, after
giving effect to such transaction, the surviving entity is not a Subsidiary,
(iv) any Subsidiary may sell, transfer, lease or otherwise dispose of all or
substantially all its assets as an entirety to the Borrower or a wholly owned
Subsidiary (or, if the transferring Subsidiary is not a wholly owned Subsidiary,
to any other Subsidiary in which the Borrower’s direct or indirect ownership
percentage is at least equal to that of the Borrower in the transferring
Subsidiary) and (v) any Subsidiary (other than a Material Subsidiary) may
liquidate or dissolve if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders.

 

60



--------------------------------------------------------------------------------

SECTION 6.04. Investments and Acquisitions. Neither the Borrower nor any
Subsidiary will (i) purchase, hold, acquire (including pursuant to any merger or
consolidation with any Person that was not a wholly owned Subsidiary prior
thereto), make or otherwise permit to exist any Investment in any other Person,
(ii) purchase or otherwise acquire (in one transaction or a series of
transactions) all or substantially all the assets of any other Person or of a
business unit, division, product line or line of business of any other Person or
(iii) purchase or otherwise acquire any assets (other than in the ordinary
course of business) that, following the acquisition thereof, would constitute
more than 15% of the assets of the Borrower and the Subsidiaries, taken as a
whole, except:

(a) the Acquisition;

(b) Investments existing on the date hereof in the Subsidiaries and Affiliates
of the Borrower;

(c) (i) obligations of, or obligations fully guaranteed by, the United States of
America or Canada, (ii) commercial paper and other short-term notes and debt
securities rated investment grade by a national securities rating agency,
(iii) demand deposit accounts maintained in the ordinary course of business and
(iv) certificates of deposit issued by and time deposits with commercial banks
(whether domestic or foreign) having capital and surplus in excess of
$100,000,000;

(d) (i) publicly traded securities acquired in the ordinary course of business
of the broker-dealer Subsidiaries, (ii) direct or indirect proprietary private
Investments acquired in the ordinary course of business (including venture
capital, merchant banking and leveraged aircraft lease Investments) not to
exceed the lesser of (A) $300,000,000 and (B) 15% of Shareholders’ Equity
(calculated net of the aggregate of any cash returns on individual Investments
up to a limit of the respective individual amounts of such Investments) plus up
to $9,000,000 constituting the Borrower’s equity Investment in its leveraged
commercial aircraft lease with Continental Airlines, Inc. and (iii) (A) bridge
loans of a tenor of six months or less, (B) preferred stock, other mezzanine
equity instruments or other non-publicly traded debt or equity securities held
for periods of six months or less and (C) net worth maintenance Guarantees (or
other “keepwell” arrangements) of a duration of six months or less, entered into
in the ordinary course of business and primarily relating to the Borrower’s
investment banking activities that, on a cumulative basis for such Investments
described in clause (iii)(A), (B) and (C) above, do not exceed $200,000,000 in
the aggregate principal amount at any time outstanding;

(e) additional Investments in existing Subsidiaries of the Borrower; provided
that no Default shall have occurred and be continuing either immediately before
or after giving effect to such transaction and no Material Adverse Effect would
result therefrom;

 

61



--------------------------------------------------------------------------------

(f) marketable securities purchased under agreements to resell entered into in
the ordinary course of business (to the extent such transactions constitute
Investments);

(g) Investments in mortgage, pre-development, construction or other loans,
advances or Guarantees not to exceed $25,000,000 in aggregate principal amount
at any time outstanding to finance low income housing projects whose
creditworthiness has been underwritten by Raymond James Tax Credit Funds, Inc.;

(h) Investments in a Canadian trust fund established and funded to acquire
common stock of the Borrower in the open market in order to make in-kind
settlements of restricted stock units granted as bonuses to certain employees of
Raymond James Ltd./Raymond James Ltéé.;

(i) Small Business Administration loan securitizations in the ordinary course of
business not exceeding $200,000,000 in aggregate principal amount at any time
outstanding;

(j) (i) originations and purchases of loans and advances by RJ Bank in the
ordinary course of business, (ii) purchases of loans for resale to third parties
by RJA and MK in the ordinary course of business and (iii) margin loans made by
broker-dealer Subsidiaries in the ordinary course of business;

(k) loans and bonus arrangements made in the ordinary course of business to
employees or independent contractors engaged as financial advisors in connection
with hiring or retention of such financial advisors.

SECTION 6.05. Asset Sales. Neither the Borrower nor any Subsidiary will lease,
sell, transfer or otherwise dispose of any of its assets, including any Equity
Interest owned by it, or assign or sell any income or revenues (including
accounts receivable and royalties) or rights in respect of any thereof, to any
Person, except for (a) any lease, sale, transfer, assignment or other
disposition of its assets in the ordinary course of business, including any such
disposition of assets in connection with a Permitted Subsidiary Financing
incurred in compliance with Section 6.01, (b) any lease, sale, transfer,
assignment or other disposition or related series of leases, sales, transfers,
assignments or other dispositions of assets that in the aggregate result in Net
Proceeds to the Borrower and the Subsidiaries of not more than $10,000,000,
(c) any lease, sale, transfer, assignment or other disposition of assets among
the Borrower and the Subsidiaries and (d) any other lease, sale, transfer,
assignment or other disposition of its assets constituting a
Reduction/Prepayment Event in respect of which the Commitments are reduced in
accordance with Section 2.06(c) or the Loans are prepaid in accordance with
Section 2.08(b), as applicable.

 

62



--------------------------------------------------------------------------------

SECTION 6.06. Guarantees. Neither the Borrower nor any Subsidiary will create,
incur, assume or permit to exist any Guarantee with respect to the obligations
of any Person (including any Guarantee with respect to the obligations of a
Subsidiary), except:

(a) endorsements of instruments for deposit or collection in the ordinary course
of business;

(b) Guarantees by the Borrower of Permitted Acquisition Related Financing;

(c) Guarantees by the Borrower with respect to settlement of securities
transactions by its Affiliates (including its offices and foreign joint
ventures) extended to customers of, lenders to, or clearing agencies for, such
Affiliates in the ordinary course of business;

(d) Guarantees or loans by the Borrower or any Subsidiary (other than a Material
Subsidiary) with respect to the activities of Raymond James Tax Credit Funds,
Inc. or any of its subsidiaries not to exceed the lesser of (i) $300,000,000 and
(ii) 10% of Shareholders’ Equity at any time outstanding;

(e) Guarantees by the Borrower relating to the net performance obligations of
RJ Capital Services, Inc. owed to counterparties under interest rate and credit
default swap transactions entered into in the ordinary course of business and
documented under the ISDA (International Swaps Dealer Association) form Master
Agreement and applicable Addenda;

(f) Guarantees by the Borrower or any Subsidiary of the Indebtedness of any
other Subsidiaries in an aggregate principal amount not to exceed $30,000,000 at
any time outstanding;

(g) Guarantees by RJA or any other broker-dealer Subsidiary of obligations
relating to letters of credit issued for the benefit of RJA’s or such other
Subsidiary’s retail corporate clients, so long as repayment of any such
Guarantee is collateralized by securities in such customer’s account with RJA or
such other Subsidiary;

(h) letters of credit issued by RJ Bank or any other banking Subsidiary in the
ordinary course of business;

(i) Guarantees by the Borrower of mortgage Indebtedness incurred in compliance
with Section 6.01(h);

(j) agreements of the Borrower with the OCC and Raymond James Trust, N.A. and
RJ Bank ensuring adequate capital and liquidity; and

 

63



--------------------------------------------------------------------------------

(k) Guarantees by RJ Bank of payment in the event of default for exposure under
interest rate swaps on behalf of corporate borrowers doing business with Raymond
James Capital Services, Inc.

SECTION 6.07. Transactions with Affiliates. Neither the Borrower nor any
Subsidiary will enter into any transaction (including the purchase or sale of
any asset or service) with, or make any payment or transfer to, any Affiliate,
except (a) with respect to any sale, lease or other transfer of any assets
(other than cash advances or loans) to, or any purchase, lease or other
acquisition of any assets from, any Affiliate, in the ordinary course of
business at prices and on terms and conditions not less favorable to the
Borrower or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) with respect to any other transaction with any
Affiliate, in the ordinary course of business and pursuant to the reasonable
requirements of the Borrower’s or such Subsidiary’s business and upon fair and
reasonable terms and (c) transactions among the Borrower and wholly owned
Subsidiaries.

SECTION 6.08. Modifications to Organization Documents and Fiscal Year. Neither
the Borrower nor any Material Subsidiary will (a) amend, modify or waive any of
its rights under its articles of incorporation, bylaws or other organizational
documents, in each case to the extent such amendment, modification or waiver is
materially adverse to the Lenders or (b) change its fiscal year to end on a date
other than September 30, except that the Borrower or any Material Subsidiary may
change its fiscal year to end on December 31 if the Bank Holding Company Act of
1956 becomes applicable to the Borrower.

SECTION 6.09. Restrictive Agreements. Neither the Borrower nor any Subsidiary
will, directly or indirectly, enter into, incur or permit to exist any
indenture, agreement, instrument or other arrangement that (a) prohibits or
restrains, or has the effect of prohibiting or restraining, or imposes
materially adverse conditions upon, the incurrence of the Borrower’s obligations
hereunder, the amending of this Agreement or the ability of any Subsidiary to
(i) pay dividends or make other distributions on its Equity Interests, (ii) make
loans or advances to the Borrower or (iii) repay loans or advances from the
Borrower (except for subordination provisions contained in Indebtedness owing by
Raymond James Ltd./Raymond James Ltéé. to the Borrower in an aggregate principal
amount not to exceed CDN. $162,000,000 at any time outstanding) or (b) contains
any provision which would be violated or breached by the making of the Loans or
by the performance by the Borrower or any Subsidiary of any of its obligations
under this Agreement.

SECTION 6.10. Restricted Payments. Neither the Borrower nor any Subsidiary will
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except that
(a) the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional Equity Interests, (b) any Subsidiary may
declare and pay dividends or make other distributions with respect to its Equity
Interests, or make other Restricted Payments in respect of its Equity Interests,
in each case ratably to the holders of such Equity Interests (or, if not
ratably, on a basis more favorable to the Borrower and

 

64



--------------------------------------------------------------------------------

the Subsidiaries), (c) the Borrower may repurchase Equity Interests upon the
exercise of stock options if such Equity Interests represent a portion of the
exercise price of such options, (d) the Borrower may make cash payments in lieu
of the issuance of fractional shares representing insignificant interests in the
Borrower in connection with the exercise of warrants, options or other
securities convertible into or exchangeable for common stock of the Borrower,
and (e) the Borrower may make Restricted Payments not to exceed (i) $100,000,000
in the aggregate for any fiscal year of the Borrower plus (ii) the amount of any
common stock repurchases used to fund the Borrower’s equity compensation and
stock purchase plans.

SECTION 6.11. Minimum Tangible Net Worth. The Borrower on a consolidated basis
with the Subsidiaries will maintain at all times on and after the Effective Date
Tangible Net Worth of not less than the sum of (a) $2,000,000,000, plus (b) 50%
of cumulative Consolidated Net Income (if positive) since September 30, 2011,
plus (c) 80% of all additions to capital resulting from issuances of Equity
Interests by the Borrower or any Subsidiary after September 30, 2011 (other than
issuances of Equity Interests by a Subsidiary to the Borrower or another
Subsidiary).

SECTION 6.12. Minimum Liquidity Ratio. The Borrower will, and will cause each
Subsidiary (other than an Excluded Subsidiary) to, maintain at all times on and
after the Effective Date a Liquidity Ratio of not less than 1.10:1.00.

SECTION 6.13. Leverage Ratio. The Borrower will not permit the Leverage Ratio at
any time on or after the Effective Date to exceed 3.50:1.00.

SECTION 6.14. Ratio of Net Capital to Aggregate Debit Items. The Borrower will
cause each of (a) RJA at all times on and after the Effective Date and
(b) following consummation of the Acquisition, MK at all times on and after the
Funding Date to maintain a ratio (computed in accordance with Exhibit A to Rule
15c3-3, “Formula for Determination of Reserve Requirements for Brokers and
Dealers”) of Net Capital to Aggregate Debit Items of not less than 10.0%.

ARTICLE VII

Events of Default

SECTION 7.01. Events of Default. Each of the following shall constitute an event
of default (collectively, “Events of Default”):

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Section)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five days;

 

65



--------------------------------------------------------------------------------

(c) any representation, warranty or statement made or deemed made by or on
behalf of the Borrower in this Agreement or in any report, certificate,
financial statement or other information provided pursuant to or in connection
with this Agreement or any amendment or modification hereof or waiver hereunder
shall prove to have been incorrect in any material respect when made or deemed
made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.03 (with respect to the existence of
the Borrower), 5.09 or 5.10 or in Article VI;

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Section), and such failure shall continue unremedied for a
period of 30 days after notice thereof from the Administrative Agent or any
Lender to the Borrower (with a copy to the Administrative Agent in the case of
any such notice from a Lender);

(f) the Borrower or any Material Subsidiary shall fail to make any payment
(whether of principal, interest, termination payment or other payment obligation
and regardless of amount) in respect of any Material Indebtedness, when and as
the same shall become due and payable;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due or being terminated or required to be prepaid, repurchased,
redeemed or defeased prior to its scheduled maturity, or that enables or permits
(with or without the giving of notice, the lapse of time or both) the holder or
holders of any Material Indebtedness or any trustee or agent on its or their
behalf, or, in the case of any Hedging Agreement, the applicable counterparty,
to cause such Material Indebtedness to become due, or to terminate or require
the prepayment, repurchase, redemption or defeasance thereof, prior to its
scheduled maturity; provided that this clause (g) shall not apply to (i) any
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the assets securing such Indebtedness or (ii) any Indebtedness that
becomes due as a result of a voluntary refinancing thereof permitted under
Section 6.01;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, examiner, liquidator,
sequestrator, conservator or similar official for the Borrower or any Material
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

 

66



--------------------------------------------------------------------------------

(i) the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation (other than any liquidation
permitted by Section 6.03(a)(v)), reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Section, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, examiner, liquidator, sequestrator, conservator
or similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding or (v) make a
general assignment for the benefit of creditors, or the board of directors (or
similar governing body) of the Borrower or any Material Subsidiary (or any
committee thereof) shall adopt any resolution or otherwise authorize any action
to approve any of the actions referred to above in this clause (i) or clause (h)
of this Section;

(j) the Borrower or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(k) any Governmental Authority shall condemn, seize or otherwise appropriate, or
take custody or control of, all or such portion of the property of the Borrower
and the Subsidiaries that could reasonably be expected to result in a Material
Adverse Effect;

(l) one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 (other than any such judgment, or portion thereof, covered
by insurance (other than under a self-insurance program) provided by a
financially sound and reputable insurer to the extent a claim therefor has been
made in writing and liability therefor has not been denied by the insurer),
shall be rendered against the Borrower, any Material Subsidiary or any
combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Borrower or any Material Subsidiary to enforce any such
judgment;

(m) one or more judgments for injunctive relief shall be rendered against the
Borrower, any Material Subsidiary or any combination thereof that could,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, which judgment or judgments shall not be effectively stayed;

(n) the SEC or any Self-Regulatory Organization shall have notified the SIPC
pursuant to Section 5(a)(1) of the SIPA of facts which indicate that the
Borrower, RJA, RJFS or, following consummation of the Acquisition, MK is in or
is approaching financial difficulty, or the SIPC shall file an application for a
protective decree with respect to the Borrower, RJA, RJFS or, following
consummation of the Acquisition, MK under Section 5(a)(3) of the SIPA;

 

67



--------------------------------------------------------------------------------

(o) the SEC or other Governmental Authority shall revoke or suspend the license
or authorization of RJA, RJFS or, following consummation of the Acquisition, MK
under Federal or state law to conduct business as a securities broker-dealer
(and such license or authorization shall not be reinstated within five days), or
RJA, RJFS or, following consummation of the Acquisition, MK shall be suspended
or expelled from membership in the NYSE (as applicable), FINRA or any other
Self-Regulatory Organization or securities exchange;

(p) the OCC or any other appropriate banking regulator shall revoke or terminate
the charter or license of RJ Bank, or the FDIC shall revoke or terminate the
deposit insurance of RJ Bank;

(q) one or more ERISA Events shall have occurred that could, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect; or

(r) a Change in Control shall occur.

SECTION 7.02. Lenders’ Rights upon an Event of Default. If an Event of Default
occurs and is continuing, then, and in every such event (other than an event
with respect to the Borrower described in Section 7.01(h) or 7.01(i)), and at
any time thereafter during the continuance of such event, the Administrative
Agent may, and at the request of the Required Lenders shall, by notice to the
Borrower, declare the Loans then outstanding to be due and payable in whole (or
in part (but ratably as among the Loans at the time outstanding), in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and all fees and
other obligations of the Borrower hereunder, shall become due and payable
immediately, in each case without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrower; and in the case of
any event with respect to the Borrower described in Section 7.01(h) or 7.01(i),
the Commitments shall automatically terminate, the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower hereunder, shall immediately and automatically
become due and payable, in each case without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

SECTION 7.03. Preservation of Conditions to Funding and Remedies. The parties
hereto agree that the absence of the ability of the Administrative Agent or the
Lenders to terminate the Commitments upon an Event of Default (except as
expressly set forth in Section 7.02) shall not be construed as a waiver of any
condition precedent to the making of the Loans set forth in Article IV, any
Default that may arise under Section 7.01 or any other provision of this
Agreement or any right or remedy of the Administrative Agent or the Lenders
provided for herein or under applicable law (it being the express intent of the
parties hereto that the Administrative Agent and the Lenders be able to exercise
all rights and remedies provided for herein or under law, whether or not any
Event of Default shall entitle the Administrative Agent or the Lenders to
terminate the Commitments upon the occurrence thereof).

 

68



--------------------------------------------------------------------------------

ARTICLE VIII

The Administrative Agent

Each of the Lenders hereby irrevocably appoints the entity named as
Administrative Agent in the heading of this Agreement and its successors to
serve as administrative agent hereunder, and authorizes the Administrative Agent
to take such actions and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof, together with such actions and powers
as are reasonably incidental thereto.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, (a) the Administrative
Agent shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or an Event of Default has occurred and is continuing (and
it is understood and agreed that the use of the term “agent” herein (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law, and that such term is used as a matter of
market custom and is intended to create or reflect only an administrative
relationship between contracting parties), (b) the Administrative Agent shall
not have any duty to take any discretionary action or to exercise any
discretionary power, except discretionary rights and powers expressly
contemplated by this Agreement that the Administrative Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith to be necessary, under the circumstances as provided
in this Agreement), provided that the Administrative Agent shall not be required
to take any action that, in its opinion, could expose the Administrative Agent
to liability or be contrary to this Agreement or applicable law, and (c) except
as expressly set forth in this Agreement, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower, any Subsidiary or any other Affiliate
of any of the foregoing that is communicated to or obtained by the Person
serving as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be

 

69



--------------------------------------------------------------------------------

necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in this Agreement) or in the
absence of its own gross negligence or wilful misconduct (such absence to be
presumed unless otherwise determined by a court of competent jurisdiction by a
final and non-appealable judgment). The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof
(stating that it is a “notice of default”) is given to the Administrative Agent
by the Borrower or a Lender, and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement,
(ii) the contents of any certificate, report or other document delivered
thereunder or in connection therewith, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth in this
Agreement or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in this Agreement, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or satisfaction of any condition that expressly refers to the matters described
therein being acceptable or satisfactory to the Administrative Agent. The
Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (whether or not such Person in fact meets the requirements set
forth in this Agreement for being the signatory, sender or authenticator
thereof). The Administrative Agent also shall be entitled to rely, and shall not
incur any liability for relying, upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person (whether or not
such Person in fact meets the requirements set forth in this Agreement for being
the signatory, sender or authenticator thereof), and may act upon any such
statement prior to receipt of written confirmation thereof. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

The Administrative Agent may perform any of and all its duties and exercise its
rights and powers hereunder by or through any one or more sub-agents appointed
by the Administrative Agent. The Administrative Agent and any such sub-agent may
perform any of and all their duties and exercise their rights and powers through
their respective Related Parties. The exculpatory provisions of this Article
shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the

 

70



--------------------------------------------------------------------------------

negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

Subject to the terms of this paragraph, the Administrative Agent may resign at
any time from its capacity as such. In connection with such resignation, the
Administrative Agent shall give notice of its intent to resign to the Lenders
and the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, with the consent of the Borrower (not to be
unreasonably withheld and provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing), to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its intent to resign, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a bank with an office in New York, New
York, or an Affiliate of any such bank. Upon the acceptance of its appointment
as Administrative Agent hereunder by a successor, such successor shall succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed by the Borrower and such successor.
Notwithstanding the foregoing, in the event no successor Administrative Agent
shall have been so appointed and shall have accepted such appointment within
30 days after the retiring Administrative Agent gives notice of its intent to
resign, the retiring Administrative Agent may give notice of the effectiveness
of its resignation to the Lenders and the Borrower, whereupon, on the date of
effectiveness of such resignation stated in such notice, (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and (b) the Required Lenders shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent; provided that (i) all payments required to be made hereunder to the
Administrative Agent for the account of any Person other than the Administrative
Agent shall be made directly to such Person and (ii) all notices and other
communications required or contemplated to be given or made to the
Administrative Agent shall also directly be given or made to each Lender.
Following the effectiveness of the Administrative Agent’s resignation from its
capacity as such, the provisions of this Article and Section 9.03 shall continue
in effect for the benefit of such retiring Administrative Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, the Arranger or any other Lender, or any of the
Related Parties of any of the foregoing, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, the
Arranger or any other Lender, or any of the

 

71



--------------------------------------------------------------------------------

Related Parties of any of the foregoing, and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement
or any related agreement or any document furnished hereunder or thereunder.

Each Lender, by delivering its signature page to this Agreement and funding its
Loans on the Effective Date, or delivering its signature page to an Assignment
and Assumption pursuant to which it shall become a Lender hereunder, shall be
deemed to have acknowledged receipt of, and consented to and approved, this
Agreement and each other document required to be delivered to, or be approved by
or satisfactory to, the Administrative Agent or the Lenders on the Effective
Date.

In case of the pendency of any proceeding with respect to the Borrower under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim under Sections 2.09, 2.10, 2.12, 2.13, 2.14 and 9.03)
allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender to make such payments to the Administrative Agent and, in the event that
the Administrative Agent shall consent to the making of such payments directly
to the Lenders, to pay to the Administrative Agent any amount due to it, in its
capacity as the Administrative Agent, under this Agreement (including under
Section 9.03). Nothing in this paragraph shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement or adjustment affecting the
Obligations in any such proceeding or to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding).

Notwithstanding anything herein to the contrary, neither the Arranger nor any
Person named on the cover page of this Agreement as a Syndication Agent shall
have any duties or obligations under this Agreement (except in its capacity, as
applicable, as a Lender), but all such Persons shall have the benefit of the
indemnities provided for hereunder.

 

72



--------------------------------------------------------------------------------

The provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and the Borrower shall have no rights as a third party
beneficiary of any such provisions, except with respect to any consent of the
Borrower required by this Article.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) of this Section), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by fax, as
follows:

(i) if to the Borrower, to it at Raymond James Financial, Inc., 880 Carillon
Parkway, St. Petersburg, FL 33716, Attention of Jeffrey P. Julien, Chief
Financial Officer (Fax No. (727) 567-5915);

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 1111 Fannin Street, Floor 10, Houston, TX 77002,
Attention of Thai Pham (Fax No. (713) 750-2956), with a copy to JPMorgan Chase
Bank, N.A., 1111 Fannin Street, Floor 10, Houston, TX 77002, Attention of Siraz
Maknojia (Fax No. (713) 374-4312);

(iii) if to any Lender, to it at its address (or fax number) set forth in its
Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax shall be deemed to have been given when sent (except that, if not given
during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next business day for the recipient);
and notices delivered through electronic communications to the extent provided
in paragraph (b) of this Section shall be effective as provided in such
paragraph.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including email and Internet and
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices under Article II to any
Lender if such Lender has notified the Administrative Agent that it is incapable
of receiving notices under such Article by electronic communication. Any notices
or other communications to the Administrative Agent or the Borrower may be
delivered or furnished by electronic communications pursuant to procedures
approved by the recipient thereof prior thereto; provided that approval of such
procedures may be limited or rescinded by any such Person by notice to each
other such Person.

 

73



--------------------------------------------------------------------------------

(c) Any party hereto may change its address or fax number for notices and other
communications hereunder by notice to the other parties hereto.

(d) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any Communication by posting such Communication on Debt
Domain, Intralinks, Syndtrak or a similar electronic transmission system (the
“Platform”). The Platform is provided “as is” and “as available”. Neither the
Administrative Agent nor any its Related Parties warrants, or shall be deemed to
warrant, the adequacy of the Platform and expressly disclaim liability for
errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made, or shall be deemed to be made, by the
Administrative Agent or any of its Related Parties in connection with the
Communications or the Platform.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given. Without limiting the
generality of the foregoing, the execution and delivery of this Agreement or the
making of a Loan shall not be construed as a waiver of any Default, regardless
of whether the Administrative Agent or any Lender may have had notice or
knowledge of such Default at the time (it being the express intent of the
parties hereto that the Lenders be able to exercise all rights and remedies
provided for in Article VII whether or not any Event of Default entitling the
exercise of such rights and remedies was a condition precedent to the making of
the Loans on the Funding Date).

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower, the Administrative Agent and the Required Lenders, provided
that (i) any provision of this Agreement may be amended by an agreement in
writing entered into by the Borrower and the Administrative Agent to cure any
ambiguity, omission, defect or inconsistency so long as, in each case, the
Lenders shall have received at least ten Business Days’ prior written notice
thereof and the Administrative Agent shall not have received, within five
Business Days of the date of such notice to the Lenders, a written notice from
the Required Lenders stating that the Required Lenders object to such amendment
and (ii) no such agreement shall (A) increase the Commitment of any Lender
without the written consent of such Lender, (B) reduce the principal amount of
any Loan or reduce the rate of interest thereon (other than as a result of any
waiver of any increase in the interest rate applicable to any Loan pursuant to
Section 2.10(c)), or reduce any fees

 

74



--------------------------------------------------------------------------------

payable hereunder, without the written consent of each Lender affected thereby,
(C) postpone the scheduled maturity date of any Loan, or any date for the
payment of any interest or fees payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender affected thereby,
(D) change Section 2.15(b) or 2.15(c) in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
and (E) change any of the provisions of this Section or the percentage set forth
in the definition of the term “Required Lenders” or any other provision of this
Agreement specifying the number or percentage of Lenders required to waive,
amend or modify any rights thereunder or make any determination or grant any
consent thereunder, without the written consent of each Lender; provided further
that no such agreement shall amend, modify, extend or otherwise affect the
rights or obligations of the Administrative Agent without the prior written
consent of the Administrative Agent. Notwithstanding the foregoing, (x) any
amendment of the definition of the term “Applicable Rate” pursuant to the last
sentence of such definition shall require only the written consent of the
Borrower and the Required Lenders and (y) no consent with respect to any
amendment, waiver or other modification of this Agreement shall be required of
(1) any Defaulting Lender, except with respect to any amendment, waiver or other
modification referred to in clause (A), (B) or (C) of clause (ii) of the first
proviso of this paragraph and then only in the event such Defaulting Lender
shall be affected by such amendment, waiver or other modification or (2) in the
case of any amendment, waiver or other modification referred to in clause
(ii) of the first proviso of this paragraph, any Lender that receives payment in
full of the principal of and interest accrued on each Loan made by, and all
other amounts owing to, such Lender or accrued for the account of such Lender
under this Agreement at the time such amendment, waiver or other modification
becomes effective and whose Commitments terminate by the terms and upon the
effectiveness of such amendment, waiver or other modification.

(c) The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, waivers or other modifications on
behalf of such Lender. Any amendment, waiver or other modification effected in
accordance with this Section 9.02 shall be binding upon each Person that is at
the time thereof a Lender and each Person that subsequently becomes a Lender.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent,
the Arranger, the Syndication Agent and their Affiliates, including the
reasonable fees, charges and disbursements of counsel for the foregoing, in
connection with the structuring, arrangement and syndication of the credit
facility provided for herein, including the preparation, execution and delivery
of the Commitment Letter and the Fee Letter, as well as the preparation,
execution, delivery and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), and (ii) all
out-of-pocket expenses incurred by the Administrative Agent or any Lender,
including the fees, charges and disbursements of any counsel for any of the
foregoing, in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section, or in
connection with the Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.

 

75



--------------------------------------------------------------------------------

(b) The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), the Arranger, the Syndication Agent and each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”), against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, penalties, liabilities and related expenses, including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the structuring, arrangement and the
syndication of the credit facility provided for herein, the preparation,
execution, delivery and administration of the Commitment Letter, the Fee Letter,
this Agreement or any other agreement or instrument contemplated hereby or
thereby, the performance by the parties to the Commitment Letter, the Fee Letter
or this Agreement of their obligations thereunder or the consummation of the
Transactions or any other transactions contemplated thereby (including the
Acquisition), (ii) any Loan or the use of the proceeds therefrom, (iii) any
actual or alleged presence or Release of Hazardous Materials on or from any
property currently or formerly owned or operated by the Borrower or any
Subsidiary, or any other Environmental Liability related in any way to the
Borrower or any Subsidiary, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and whether initiated against or by any party
to the Commitment Letter, the Fee Letter or this Agreement, any Affiliate of any
of the foregoing or any third party (and regardless of whether any Indemnitee is
a party thereto); provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and non-appealable judgment to have resulted from the gross negligence or wilful
misconduct of such Indemnitee. This paragraph shall not apply with respect to
Taxes other than any Taxes that represent losses, claims or damages arising from
any non-Tax claim.

(c) To the extent the Borrower fails indefeasibly to pay any amount required to
be paid by it under paragraph (a) or (b) of this Section to the Administrative
Agent (or any sub-agent thereof) or any Related Party of any of the foregoing
(and without limiting its obligation to do so), each Lender severally agrees to
pay to the Administrative Agent (or any such sub-agent) or such Related Party,
as the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or such sub-agent) in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) in connection with such capacity.
For purposes of this paragraph, a Lender’s “pro rata share” shall be determined
based upon its share of the aggregate Commitments in effect (or, after the
Funding Date, of the aggregate principal amount of the Loans outstanding) at the
time (or most recently in effect or outstanding, as the case may be).

 

76



--------------------------------------------------------------------------------

(d) To the fullest extent permitted by applicable law, the Borrower shall not
assert, or permit any of its Affiliates or Related Parties to assert, and each
hereby waives, any claim against any Indemnitee (i) for any damages arising from
the use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet), or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of this Agreement or
any agreement or instrument contemplated hereby, the Transactions, any Loan or
the use of the proceeds thereof. To the fullest extent permitted by applicable
law, none of the Administrative Agent, the Syndication Agent or any Lender shall
assert, or permit any of its Affiliates or Related Parties to assert, and each
hereby waives, any claim against the Borrower, the Subsidiaries or their
respective Related Parties, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or the
use of the proceeds thereof; provided that the foregoing shall not relieve or
limit in any manner the Borrower’s obligation to indemnify the Indemnitees
pursuant to paragraph (b) of this Section in respect of any such damages claimed
by any third party against any Indemnitee.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
(and any attempted assignment or transfer by the Borrower without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section. Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section), the Arranger, the Syndication Agent and, to the extent expressly
contemplated hereby, the sub-agents of the Administrative Agent and the Related
Parties of any of the Borrower, the Administrative Agent, the Arranger, the
Syndication Agent and any Lender) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:

(A) the Borrower; provided that no consent of the Borrower shall be required
(1) for an assignment to a Lender, an Affiliate of a Lender or

 

77



--------------------------------------------------------------------------------

an Approved Fund, (2) if an Event of Default has occurred and is continuing, for
any other assignment or (3) after the Funding Date, for any other assignment;
provided further that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five Business Days after having received written
notice thereof from the Administrative Agent; and

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $1,000,000 unless each of the
Borrower and the Administrative Agent otherwise consents; provided that, after
the Funding Date, no such consent of the Borrower shall be required if an Event
of Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that only one such processing and
recordation fee shall be payable in the event of simultaneous assignments from
any Lender or its Approved Funds to one or more other Approved Funds of such
Lender; provided further that the Borrower shall not be responsible for any part
of such processing and recordation fee except in connection with an assignment
of a Loan as a result of a request by the Borrower pursuant to Section 2.16; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain MNPI) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable law, including Federal, State and foreign securities laws.

 

78



--------------------------------------------------------------------------------

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.12, 2.13, 2.14 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section shall be treated for purposes of this Agreement as a sale by such Lender
of a participation in such rights and obligations in accordance with
Section 9.04(c).

(iv) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and records of the names and addresses
of the Lenders, and the Commitment of, and principal amount (and stated
interest) of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and, as to entries pertaining to it, any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v) Upon receipt by the Administrative Agent of an Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder) and the processing and recordation fee referred to in this Section,
the Administrative Agent shall accept such Assignment and Assumption and record
the information contained therein in the Register; provided that the
Administrative Agent shall not be required to accept such Assignment and
Assumption or so record the information contained therein if the Administrative
Agent reasonably believes that such Assignment and Assumption lacks any written
consent required by this Section or is otherwise not in proper form, it being
acknowledged that the Administrative Agent shall have no duty or obligation (and
shall incur no liability) with respect to obtaining (or confirming the receipt)
of any such written consent or with respect to the form of (or any defect in)
such Assignment and Assumption, any such duty and obligation being solely with
the assigning Lender and the assignee. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph, and following such recording, unless otherwise
determined by the Administrative Agent (such determination to be made in the
sole discretion of the Administrative Agent, which determination may be
conditioned on the consent of the assigning Lender and the assignee), shall be
effective notwithstanding any defect in the Assignment and Assumption relating
thereto. Each assigning Lender and the assignee, by its execution and delivery
of an Assignment and Assumption, shall be deemed to have represented to

 

79



--------------------------------------------------------------------------------

the Administrative Agent that all written consents required by this Section with
respect thereto (other than the consent of the Administrative Agent) have been
obtained and that such Assignment and Assumption is otherwise duly completed and
in proper form, and each assignee, by its execution and delivery of an
Assignment and Assumption, shall be deemed to have represented to the assigning
Lender and the Administrative Agent that such assignee is an Eligible Assignee.

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more Eligible Assignees
(“Participants”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and Loans);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant
or requires the approval of all the Lenders. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.12, 2.13 and 2.14
(subject to the requirements and limitations therein, including the requirements
under Section 2.14(f) (it being understood that the documentation required under
Section 2.14(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(x) agrees to be subject to the provisions of Sections 2.15 and 2.16 as if it
were an assignee under paragraph (b) of this Section and (y) shall not be
entitled to receive any greater payment under Section 2.12 or 2.14, with respect
to any participation, than its participating Lender would have been entitled to
receive (including for purposes of the foregoing any payment that such
participating Lender would have been entitled to receive had such Lender not
sold such participation). Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.16(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.15(c) as though it were
a Lender.

(ii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
rights and obligations of such Lender under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any

 

80



--------------------------------------------------------------------------------

information relating to a Participant’s interest in any Commitments, Loans or
other rights and obligations under this Agreement) to any Person except to the
extent that such disclosure is necessary to establish that such Commitment, Loan
or other right or obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower in this Agreement and in the certificates or
other instruments delivered in connection with or pursuant to this Agreement
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent, the Arranger, the
Syndication Agent, any Lender or any Affiliate of any of the foregoing may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time this Agreement is executed and delivered or any credit is extended
hereunder (including as a result of limited conditionality to making the Loans
on the Funding Date), and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.12,
2.13, 2.14, 2.15(d) and 9.03 and Article VIII shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the
Commitments or the termination of this Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement constitutes
the entire contract among the parties relating to the subject matter hereof and
supersedes any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof, including the commitments of the Lenders
and, if applicable, their Affiliates under the Commitment Letter and any
commitment advices submitted by them (but does

 

81



--------------------------------------------------------------------------------

not supersede any other provisions of the Commitment Letter or the Fee Letter
(or any separate letter agreements with respect to fees payable to the
Administrative Agent) that do not by the terms of such documents terminate upon
the effectiveness of this Agreement, all of which provisions shall remain in
full force and effect). Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic imaging
shall be effective as delivery of a manually executed counterpart of this
Agreement.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, and each Affiliate thereof, is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) or other amounts at any time held
and other obligations (in whatever currency) at any time owing by such Lender,
or by such an Affiliate, to or for the credit or the account of the Borrower
against any of and all the obligations then due of the Borrower now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations of the Borrower are owed to a branch, office or Affiliate of
such Lender different from the branch, office or Affiliate holding such deposit
or obligated on such indebtedness. The rights of each Lender, and each Affiliate
thereof, under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or Affiliate may have. Each
Lender agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application; provided that the failure to give notice shall
not affect the validity of such setoff and application.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be governed by, and construed in accordance with, the
law of the State of New York.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the jurisdiction of the Supreme Court of the State of New
York sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and the Borrower hereby irrevocably
and unconditionally agrees that all

 

82



--------------------------------------------------------------------------------

claims arising out of or relating to this Agreement brought by it or any of its
Affiliates shall be brought, and shall be heard and determined, exclusively in
such New York State or, to the extent permitted by law, in such Federal court.
Each party hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement against the
Borrower or any of its properties in the courts of any jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent permitted by law, any objection that it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement in any court referred to in paragraph (b) of this Section. Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Related Parties, including
accountants, legal counsel and other agents and advisors, it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential, (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or

 

83



--------------------------------------------------------------------------------

its Related Parties (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable law or by any subpoena or similar legal process, (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
under this Agreement or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) subject to an agreement
containing confidentiality undertakings substantially similar to those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its Related Parties) to any swap
or derivative transaction relating to the Borrower or any Subsidiary and its
obligations, (g) on a confidential basis to (i) any rating agency in connection
with rating the Borrower or the Subsidiaries or the credit facility provided for
herein or (ii) the CUSIP Service Bureau or any similar agency in connection with
the issuance and monitoring of CUSIP numbers with respect to the credit facility
provided for herein; (h) with the consent of the Borrower or (i) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to the Administrative Agent,
any Lender or any Affiliate of any of the foregoing on a nonconfidential basis
from a source other than the Borrower. For purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or any Subsidiary or their businesses, other than any such information
that is available to the Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by the Borrower; provided that, in the case of
information received from the Borrower after the Effective Date, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.14. USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with such Act.

 

84



--------------------------------------------------------------------------------

SECTION 9.15. No Fiduciary Relationship. The Borrower, on behalf of itself and
its Subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the
Borrower, the Subsidiaries and their Affiliates, on the one hand, and the
Administrative Agent, the Lenders and their Affiliates, on the other hand, will
have a business relationship that does not create, by implication or otherwise,
any fiduciary duty on the part of the Administrative Agent, the Lenders or their
Affiliates, and no such duty will be deemed to have arisen in connection with
any such transactions or communications. The Administrative Agent, the Arranger,
the Lenders and their Affiliates may be engaged, for their own accounts or the
accounts of customers, in a broad range of transactions that involve interests
that differ from those of the Borrower, the Subsidiaries and their Affiliates,
and none of the Administrative Agent, the Arranger, the Lenders or their
Affiliates has any obligation to disclose any of such interests to the Borrower,
any Subsidiary or any of their Affiliates. To the fullest extent permitted by
law, the Borrower hereby waives and releases any claims that it, any Subsidiary
or any of their Affiliates may have against the Administrative Agent, the
Arranger, the Lenders and their Affiliates with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

SECTION 9.16. Non-Public Information. (a) Each Lender acknowledges that all
information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to or in connection with, or in
the course of administering, this Agreement will be syndicate-level information,
which may contain MNPI. Each Lender represents to the Borrower and the
Administrative Agent that (i) it has developed compliance procedures regarding
the use of MNPI and that it will handle MNPI in accordance with such procedures
and applicable law, including Federal, state and foreign securities laws, and
(ii) it has identified in its Administrative Questionnaire a credit contact who
may receive information that may contain MNPI in accordance with its compliance
procedures and applicable law, including Federal, state and foreign securities
laws.

(b) The Borrower and each Lender acknowledge that, if information furnished by
the Borrower pursuant to or in connection with this Agreement is being
distributed by the Administrative Agent through the Platform, (i) the
Administrative Agent may post any information that the Borrower has indicated as
containing MNPI solely on that portion of the Platform as is designated for
Private Side Lender Representatives and (ii) if the Borrower has not indicated
whether any information furnished by it pursuant to or in connection with this
Agreement contains MNPI, the Administrative Agent reserves the right to post
such information solely on that portion of the Platform as is designated for
Private Side Lender Representatives. The Borrower agrees to clearly designate
all information provided to the Administrative Agent by or on behalf of the
Borrower that is suitable to be made available to Public Side Lender
Representatives, and the Administrative Agent shall be entitled to rely on any
such designation by the Borrower without liability or responsibility for the
independent verification thereof.

[Signature pages follow]

 

85



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

RAYMOND JAMES FINANCIAL, INC.,

by

  /s/ Jeffrey P. Julien   Name: Jeffrey P. Julien   Title: Chief Financial
Officer

 

JPMORGAN CHASE BANK, N.A.,

individually and as Administrative Agent,

by

  /s/ Mark M. Cisz   Name: Mark M. Cisz   Title: Executive Director

 

J.P. MORGAN SECURITIES LLC,

as Sole Lead Arranger and Sole Bookrunner,

by

  /s/ R. Daniel Rouse   Name: R. Daniel Rouse   Title: Executive Director



--------------------------------------------------------------------------------

 

CITIBANK, N.A., individually and as

Syndication Agent,

by   /s/ Matthew Nicholls   Name: Matthew Nicholls   Title: Managing Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE BRIDGE CREDIT AGREEMENT

OF RAYMOND JAMES FINANCIAL, INC.

 

  Name of Institution: The Bank of New York Mellon       by   /s/ Thomas Caruso
       

Name: Thomas Caruso

       

Title: Managing Director

 

  For any Lender requiring a second signature block:       by            

Name:

       

Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE BRIDGE CREDIT AGREEMENT

OF RAYMOND JAMES FINANCIAL, INC.

 

  Name of Institution: Branch Banking and Trust Company       by   /s/ Steve W.
Whitcomb        

Name: Steve W. Whitcomb

       

Title: Senior Vice President

 

  For any Lender requiring a second signature block:       by            

Name:

       

Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE BRIDGE CREDIT AGREEMENT

OF RAYMOND JAMES FINANCIAL, INC.

 

  Name of Institution: Fifth Third Bank, an Ohio Banking Corporation       by  
/s/ James R. Weiss        

Name: James R. Weiss

       

Title: Senior Vice President

 

  For any Lender requiring a second signature block:       by            

Name:

       

Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE BRIDGE CREDIT AGREEMENT

OF RAYMOND JAMES FINANCIAL, INC.

 

  Name of Institution: U.S. Bank National Association       by   /s/ Christopher
M. Doering        

Name: Christopher M. Doering

       

Title: Vice President

 

  For any Lender requiring a second signature block:       by            

Name:

       

Title: